Exhibit 10.9

ARISTA PLACE

OFFICE LEASE

ARISTA PLACE, LLC

LANDLORD

AND

ARCA DISCOVERY, INC.

TENANT



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into by Landlord and Tenant as described in
the following Basic Lease Information on the Date which is set forth for
reference only in the following Basic Lease Information.

Landlord and Tenant agree:

ARTICLE 1

Basic Lease Information

1.1 Terms. In addition to the terms which are defined elsewhere in this Lease,
the following defined terms are used in this Lease:

(a) DATE: February 8, 2008.

(b) LANDLORD: Arista Place, LLC, a Colorado limited liability company.

(c) TENANT: ARCA DISCOVERY, INC., a Delaware corporation.

(d) BUILDING: The building known as 8001 Arista Place, Broomfield, Colorado
80021 as shown on the site plan attached hereto as Exhibit A and of which the
Premises are a part.

(e) LAND: The real property legally described on Exhibit B.

(f) RENTABLE AREA: The “Rentable Area” of the Premises and any other space in
the Building shall be determined pursuant to the Standard Method for Measuring
Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996, as modified for specific
application for the Building.

(g) PREMISES: A portion of the second (2nd) floor of the Building comprising
approximately 15,000 square feet of Rentable Area as depicted on Exhibit A-1
together with the dedicated, non-exclusive parking in the Parkade parking
structure garage adjacent to the Building; provided, however, that the Rentable
Area of the Premises shall be subject to adjustment based on the actual
measurements made by Landlord’s Building architect and pursuant to a certificate
executed by Landlord’s Building architect certifying such adjustment.

(h) TERM: Five (5) years, beginning on the Commencement Date and expiring on the
Termination Date. Tenant has the right to extend the Term pursuant to the terms
of Exhibit C attached hereto and incorporated herein by this reference, and any
Extended Terms (as defined in Exhibit C) that are properly exercised by Tenant
shall be deemed part of the “Term” for all purposes hereof

(i) COMMENCEMENT DATE: The later of (a) March 19, 2008, or (b) the date that
Landlord delivers to Tenant, and Tenant accepts from Landlord, the Premises with
Landlord’s Work (as hereinafter defined) Substantially Completed (as hereinafter
defined).

(j) RENT COMMENCEMENT DATE: The earlier of (a) the date that is seventy-five
(75) days after the Commencement Date, and (b) the date that Tenant (or any
person claiming by, through or under Tenant) occupies any portion of the
Premises for the conduct of its business. Once the Rent Commencement Date is
determined, the parties shall, at the request of either Landlord or Tenant,
execute a certificate memorializing the Commencement Date, the Rent Commencement
Date, the Termination Date, the Rentable Area, and the Fixed Monthly Rent
schedule.

(k) TERMINATION DATE: The last day of the month in which the Fifth
(5th) anniversary of the Rent Commencement Date occurs.



--------------------------------------------------------------------------------

(l) BASE RENT:

 

Months

  

Rate

     

Months 1-12:

   $15.50/RSF/YrNNN   

Months 13-24:

   $15.97/RSF/YrNNN   

Months 25-36:

   $16.45 RSF/YrNNN   

Months 37-48:

   $16.94/RSF/YrNMM   

Months 49-60:

   $17.45/RSF/YrNNN   

(m) SECURITY DEPOSIT: An amount equal to three months of the Base Rent payable
by Tenant on the first Lease Year, and due upon the execution of this Lease.

(n) PROPERTY: The Land and the improvements and the Building located on the
Land.

(o) TENANT’S SHARE: For costs attributable to the Building and the Project (as
reasonably determined by Landlord and evidenced by appropriate documentation),
the quotient obtained by dividing the Rentable Area of the Premises by the
Rentable Area of the Building, and estimated to be $9.50 per rentable square
foot on an annual basis for the first Lease Year (as hereinafter defined).

(p) PERMITTED USE: Operation of an office for conducting the business activities
incident to general office use, and all uses ancillary to such business, and for
no other purpose.

(q) LANDLORD’S BROKER: CB Richard Ellis.

(r) TENANT’S BROKER: Catalyst Planning Group, LLC.

(s) RENT: Base Rent, Additional Rent and any other amounts which Tenant is
required to pay under this Lease.

(t) COMMON AREAS: Those areas defined as such in Section 8.1.

(u) LANDLORD’S ADDRESS (for notices pursuant to Section 17.1):

Arista Place, LLC

Attention: David Hostetler

555 Eldorado Blvd., Suite 200

Broomfield, CO 80021

(v) TENANT’S ADDRESS (for notices pursuant to Section 17.1):

Before the Commencement Date:

Area Discovery, Inc.

Attention: Pat Wheeler

1200 17th Street, Suite 620

Denver, CO 80202

After the Commencement Date:

At the Premises

Attention: Pat Wheeler, Vice President Finance

(w) PROJECT: Arista, of which the Building is a part.

 

2



--------------------------------------------------------------------------------

(x) GUARANTOR: None.

(y) LEASE YEAR: A twelve (12) month period, except for the first Lease Year,
which shall include any partial month occurring at the beginning of the Term.
The first Lease Year commences on the Rent Commencement Date, the second Lease
Year commences on the first day of the month following the first anniversary of
the month in which the Rent Commencement Date occurs, and each subsequent Lease
Year commences on the day after the end of the previous Lease Year.

(z) LANDLORD’S WORK: The work as described on Exhibit D-1 attached hereto.

(aa) SUBSTANTIAL COMPLETION: “Substantial Completion,” “Substantially Completed”
or words of similar import means that Landlord’s Work has been completed in
accordance with the provisions of Exhibit D-1, attached hereto except for
details or adjustments that do not interfere with Tenant’s construction of
Tenant’s Improvements (as hereinafter defined) in such a manner as to delay
Tenant’s Improvements as reasonably determined by Tenant’s project manager in
conjunction with Landlord’s project manager. Substantial Completion, for
purposes of achieving the targeted Commencement Date and the Rent Commencement
Date shall exclude (a) those areas of work that might be impaired by and which
are not essential to Tenant’s Improvements, including but not limited to finish
work in the lobby, elevators, bathrooms and security, and (b) other items of
Landlord’s work which, if delayed, would benefit or improve Tenant’s scheduling
of Tenant’s Work, including. without limitation, delivering the Premises
drywalled.

1.2 Exhibits. The following exhibits are attached to this Lease and are made
part of this Lease:

 

EXHIBIT A    Site Plan/Building EXHIBIT A-1    Premises EXHIBIT B    Legal
Description of Property EXHIBIT C    Option to Extend Term EXHIBIT D    Work
Letter Agreement EXHIBIT D-1    Landlord’s Work EXHIBIT E    Rules and
Regulations

ARTICLE 2

Demise and Commencement

2.1 Demise; Tender. Landlord hereby leases to Tenant and Tenant hereby leases
and hires from Landlord the Premises, for the Term, at the rental, and upon all
of the conditions set forth in this Lease. No easement for light, view or air is
included in the lease of the Premises hereby made. Landlord will tender the
Premises to Tenant upon the Commencement Date.

2.2 Term. The duration of this Lease shall be the Term. The Term will commence
on the Commencement Date and expire on the Termination Date.

2.3 Right of First Refusal. Provided that Tenant is not in default under this
Lease beyond any applicable cure period, Tenant shall have a right of first
refusal to lease all or any portion of approximately 8,400 square feet of
contiguous space on the second floor of the Building (the “Second Floor
Additional Space”), subject to the following terms and conditions:

(a) Prior to Landlord entering into a lease for all or any part of the Second
Floor Additional Space with a third party (the “ROFR Space”), Landlord shall
first offer in writing such ROFR Space for lease to Tenant on the same terms and
conditions quoted to such third party (“Landlord’s Offer”).

 

3



--------------------------------------------------------------------------------

(b) Within ten (10) business days after Tenant receives said offer from
Landlord, Tenant shall either accept or reject such offer by written notice to
Landlord. Failure by Tenant to deliver to Landlord a written acceptance thereof
within such period shall be deemed a rejection by Tenant of such offer.

(c) If Tenant rejects or is deemed to have rejected said offer, this right of
first refusal with respect to the ROFR Space shall be deemed to have terminated
and Landlord shall thereafter be entitled to lease all or any portion of the
ROFR Space to such third party upon the same terms and conditions as specified
in Landlord’s Offer: provided, however, that: (i) said right of first refusal
shall remain in effect if Landlord does not consummate a lease with the third
party within ninety (90) days after Tenant receives Landlord’s Offer;
(ii) Landlord shall have no right to consummate a lease with a third party for
all or any portion of the ROFR Space on terms and conditions that are different
than those in Landlord’s Offer; and (iii) nothing shall affect Tenant’s right of
first refusal to any Second Floor Additional Space not part of the ROFR Space.

(d) If Tenant accepts said offer in accordance with the provisions hereof,
Landlord and Tenant shall thereupon execute an amendment to this Lease adding
the ROFR Space to this Lease in accordance with the terms and conditions of
Landlord’s Offer plus a tenant improvement allowance of up to Thirty-Five
Dollars ($35) per rentable square foot of the ROFR Space for completion of wall
to wall improvements by Tenant pursuant to a work letter agreement reasonable
acceptable, in form and substance, to Landlord and Tenant. If Tenant fails to
execute said amendment within ten (10) business days after Landlord furnishes
same to Tenant, the acceptance of Landlord’s offer shall be deemed to have been
rejected by Tenant and thereupon the provisions of subparagraph (c) above shall
apply. If Tenant rejects Landlord’s offer, or if Tenant is deemed to have
rejected such offer, Tenant’s right of first refusal to lease the ROFR Space
shall immediately terminate and shall be of no further force or effect.

(e) Prior to Landlord’s execution of the Lease amendment, Tenant shall furnish
to Landlord current financial statements of Tenant prepared by a certified
public accountant prepared in accordance with generally accepted accounting
principles. As a condition of Landlord’s adding the ROFR Space to the Lease,
Landlord shall have the right to approve the financial condition of Tenant which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that Landlord’s approval shall not be required if the financial
condition of Tenant at such time is equal or greater than the financial
condition of Tenant as of the Date. If the Landlord has the right to approve the
financial condition of Tenant pursuant to the immediately preceding sentence and
the Landlord does not approve the financial condition of Tenant with respect to
such ROFR Space, then Tenant’s right of first refusal with respect to such ROFR
Space shall terminate and immediately be of no further force or effect with
respect to such ROFR Space; provided, however, that nothing shall affect
Tenant’s right of first refusal to any Second Floor Additional Space not part of
the ROFR Space.

2.4 Right of First Offer.

(a) Provided that Tenant is not in default of its obligations under this Lease,
during the Term hereof, Tenant shall have the right of first offer to lease 100%
of the space in the 8181 Arista Place Building, with the exception of the first
floor retail space (the “Additional Space”). Landlord shall give Tenant written
notice of the availability of any portion of the Additional Space (such portion,
the “ROFO Space”) and Landlord’s good-faith estimate of the market net effective
rent at which such space will be offered. Tenant shall have ten (10) business
days from the receipt of Landlord’s notice to notify Landlord in writing whether
it will lease the ROFO Space at the rent specified in Landlord’s notice. In the
event Tenant declines the offer to lease the ROFO Space or fails to notify
Landlord within said ten (10) business days, Tenant’s right of first offer with
respect to that ROFO Space shall be null and void and of no further force and
effect, and Landlord shall be free to lease such ROFO space to any person or
entity upon any terms and for any purpose; provided, however, that: (i) said
right of first offer shall remain in effect if Landlord does not consummate a
lease with a third party within ninety (90) days after “Tenant receives
Landlord’s notice; and (ii) if Landlord desires to lease the ROFO Space at a
rental that is less than that specified in Landlord’s notice to Tenant (or
Landlord provides such monetary incentives to such other tenant as to make such
rental on a net basis less than that specified in Landlord’s notice to Tenant),
then Landlord shall be obligated to present a new offer to Tenant and Tenant
shall have the same time period to accept such new offer as Landlord’s original
offer,

(b) If Tenant accepts said offer in accordance with the provisions hereof,
Landlord and Tenant shall thereupon execute an amendment to this Lease adding
the ROFO Space to this Lease in accordance

 

4



--------------------------------------------------------------------------------

with the terms and conditions of Landlord’s notice plus a tenant improvement
allowance of up to Thirty-Five Dollars ($35) per rentable square foot of the
ROFO Space for completion of wall to wall improvements by Tenant pursuant to a
work letter agreement reasonably acceptable, in form and substance, to Landlord
and Tenant.

(c) Prior to Landlord’s execution of the Lease amendment, Tenant shall furnish
to Landlord current financial statements of Tenant prepared by a certified
public accountant prepared in accordance with generally accepted accounting
principles, As a condition of Landlord’s adding the ROFO Space to the Lease,
Landlord shall have the right to approve the financial condition of Tenant which
approval Landlord shall not unreasonably withhold, condition or delay; provided,
however, that Landlord’s approval shall not be required if the financial
condition of Tenant at such time is equal or greater than the financial
condition of Tenant as of the Date. If the Landlord has the right to approve the
financial condition of Tenant pursuant to the immediately preceding sentence and
the Landlord does not approve the financial condition of Tenant with respect to
such ROFO Space, then Tenant’s right of first refusal with respect to such ROFO
Space shall terminate and immediately be of no further force or effect with
respect to such ROFO Space; provided, however, that nothing shall affect
Tenant’s right of first offer to any Additional Space not part of the ROFO
Space.

2.5 Landlord’s Work.

(a) On the Commencement Date, Landlord shall deliver to Tenant, subject to
Tenant’s acceptance, the Premises with Landlord’s Work Substantially Completed.
Landlord shall give Tenant at least ten (10) days prior written notice prior to
the date on which Landlord intends to deliver the Premises to Tenant with
Landlord’s Work Substantially Completed.

(b) Notwithstanding anything to the contrary contained in this Lease, if:

(i) the Commencement Date has not occurred because Landlord has not
Substantially Completed Landlord’s Work and delivered the Premises to Tenant by
March 19, 2008, (the “Delivery Date”), then the Rent Commencement Date shall be
extended by one day for each day occurring during the period commencing on the
Delivery Date through and including the occurrence of the Commencement Date;

(ii) Landlord has not delivered to Tenant a certificate of occupancy on the core
shell of the Building from the appropriate governmental agency (the
“Certificate”) by June 2, 2008 (the “Outside Delivery Date”), then the Rent
Commencement Date shall be extended by two (2) days for each day occurring
during the period commencing on the Outside Delivery Date through and including
the date that Landlord delivers to Tenant such Certificate;

(iii) Landlord has not delivered to Tenant the Certificate by June 12, 2008,
then Landlord shall be responsible for, and hereby agrees to indemnify and hold
Tenant harmless against: (A) any and all claims, costs and liabilities,
including attorneys’ fees, court costs, and other expenses of litigation,
arising out of or in connection with Tenant’s holdover in Tenant’s current
space; (B) any and all expenses incurred by Tenant on account of Tenant’s
expedited move to the Premises which are in excess of normal moving expenses;
and (C) if Tenant has notified Landlord by May 25, 2008 that Tenant will be
required to relocate from its current space to temporary space after May 31,
2008, then Landlord shall be responsible for all costs and expenses incurred by
Tenant in connection with such temporary space after June 12, 2008, including,
without limitation, rent and moving costs; and

(iv) Landlord has not delivered to Tenant the Certificate or Landlord has not
delivered the Premises with Landlord’s Work Substantially Completed by June 30,
2008, then Tenant shall have the right, in addition to any other rights
hereunder, to terminate this Lease upon written notice to Landlord.

(c) Landlord and Tenant acknowledge and agree that if Landlord is unable to meet
any of the dates set forth in Section 2.5(b) above as a result of a delay caused
solely (i) by Tenant, or (ii) Tenant’s contractor (“Tenant Delay”), then
Landlord shall be afforded additional time to meet such dates in the exact
proportion to the delay caused by Tenant or Tenant’s contractor. If any date
called for herein falls upon a Saturday, Sunday or legal holiday, such date
shall be moved to the next immediately following business day.

 

5



--------------------------------------------------------------------------------

2.6 Hours. During the term, Landlord shall furnish heating, ventilating and air
conditioning to the Premises between the hours of 7:00 a.m. and 6:00 p.m. Monday
through Friday (holidays excepted) and 8:00 a.m. to 12:00 p.m. on Saturdays.
Landlord, at Tenant’s sole cost and expense, shall provide overtime air
conditioning to the Premises as requested by Tenant in advance during the Term
and Tenant shall reimburse Landlord for Landlord’s reasonable costs for the
supply of such overtime air conditioning, which reasonable costs shall be billed
to Tenant on a monthly basis. For purposes of the preceding sentence,
“reasonable costs” shall not include amortization or depreciation of any
equipment that provides such overtime air conditioning. Landlord shall provide
Tenant with reasonable documentation evidencing such costs. The Building will
offer a 24 hour card key access to lobby entries and elevators.

ARTICLE 3

Base Rent, Additional Rent, Taxes and Security Deposit

3.1 Base Rent. On or before the first day of each and every month during the
Term, commencing on the Rent Commencement Date, Tenant agrees to pay to Landlord
the Base Rent, without notice or demand, in advance. Base Rent for any period of
less than 1 month shall be prorated based upon the total number of days in the
month in which such period occurs. Base Rent and all other Rent due hereunder
shall be paid to Landlord, without deduction or offset, in lawful money of the
United States of America at Landlord’s Address or at such other place as
Landlord may from time to time designate in writing.

3.2 Additional Rent. In addition to the Base Rent, Tenant shall pay to Landlord
Tenant’s Share of Common Area Expenses, Taxes, and Insurance Costs (as
reasonably determined by Landlord) for each Lease Year, or portion thereof (such
costs being collectively referred to herein as “Additional Rent”).

3.3 Additional Rent Payment. Tenant shall pay to Landlord each month of each
Lease Year of the Term 1/12th of the estimated amount of Additional Rent owed by
Tenant for such Lease Year pursuant to Section 3.2. During the final month of
each Lease Year during the Term, or as soon thereafter as practicable, Landlord
shall give Tenant written notice of the Additional Rent for the ensuing Lease
Year in additional to reasonable documentary evidence to Tenant of such
Additional Rent (Upon Tenant’s request, Landlord shall provide Tenant such
documentary evidence for the first Lease Year prior to Tenant being obligated to
pay Additional Rent for such first Lease Year). On or before the first day of
each month during the ensuing Lease Year, Tenant shall pay to Landlord 1/12th of
such Additional Rent; provided, however, that if such notice is not given during
the final month of the Lease Year, Tenant shall continue to pay on the basis of
the prior Lease Year’s Additional Rent until the month after such notice is
given. In the month Tenant first makes a payment based upon the new Additional
Rent, Tenant shall pay to Landlord the difference between the amount payable
based on the new Additional Rent and the amount actually paid by Tenant for each
month which has elapsed since the end of the prior Lease Year. Within one
hundred twenty (120) days after the end of each Lease Year, or a reasonable time
thereafter, Landlord shall deliver to Tenant a statement of Additional Rent for
such Lease Year, along with reasonable documentary evidence to Tenant, and
Tenant shall pay Landlord or Landlord shall credit Tenant (or, if such
adjustment is at the end of the Term, pay Tenant), within thirty (30) days of
receipt of such statement, the amount of any excess or deficiency in Tenant’s
payment of its portion of Additional Rent for the Lease Year.

3.4 Common Area Expenses. The term “Common Area Expenses” means, with respect to
any given Lease Year during the Term, all of Landlord’s costs and expenses that
are reasonably incurred and directly attributable to the operation, maintenance,
management, and repair of the Building, alleyways, parking facilities and Common
Areas as determined under generally accepted accounting principles consistently
applied, and calculated on an accrual basis, including, without limitation,
reasonable and out-of-pocket expenses and fees imposed by any governing owners
or building association (i.e. the Arista Master Association), as well as
reasonable and out-of-pocket costs of cleaning, window washing, maintaining
window coverings, landscaping, elevator maintenance, lighting, heating, air
conditioning, paving, painting, and repairing the Building or any portion of it,
maintaining any associated or adjoining alleyways or parking facilities,
removing snow and ice, trash removal, providing security, management fees paid
to third-party contractors, providing seasonal holiday decorations, providing
public liability, property damage, fire and extended coverage and such other
insurance as Landlord deems appropriate (but

 

6



--------------------------------------------------------------------------------

excluding terrorism insurance), wages, salaries and compensation of employees
who are not above the level of building manager, consulting, accounting, legal,
janitorial, maintenance, guard, fire protection, fire hydrant and other
services, the actual cost, without profit, of power (as to Common Areas only),
water, waste disposal and other utilities, if such utilities are not separately
metered, licenses and permit fees, the total amounts paid by Landlord in
satisfaction of any assessment made by any building or property owners’
association for the purpose of providing any services or benefits to the
Premises or, to the extent enjoyed by Tenant or its occupants, the Building
generally, depreciation on personal property and equipment used in the operation
or maintenance of the Building and rent paid for leasing such equipment, real
and personal property taxes and assessment (and any tax levied in whole or in
part in lieu of or in addition to such property taxes) on the Building, the
related real property or Landlord’s personal property used in the operation or
maintenance of the Building (except for Taxes or as otherwise specified below),
the pro-rata share of costs of maintenance or operation of the Project, and any
other costs, charges and expenses which are reasonably regarded as management,
maintenance and operating expenses of Landlord for the Building, plus all
reasonable costs (depreciated over the useful life of the item as Landlord will
reasonably determine in accordance with sound management accounting principles,
together with market interest thereon) of any capital improvements which arc
made to the Building by Landlord (a) for the purpose of reducing the costs
described in this paragraph, or (b) after the date of this Lease and which are
required under any governmental law or regulation. Notwithstanding the
foregoing, Common Area Expenses will not include:

(a) costs of a capital nature including capital improvements, capital repairs,
capital equipment, and capital tools, as determined under generally accepted
accounting principles consistently applied;

(b) rentals and other related expenses incurred in leasing air conditioning
systems, elevators, or other equipment ordinarily considered to be of a capital
nature;

(c) depreciation and amortization on the Building or any portion of it (other
than depreciation on personal property and equipment as described above);

(d) costs, disbursements and other expenses (including permit, license, and
inspection fees) incurred for leasing, renovating, decorating or redecorating,
painting or improving space for tenants or potential tenants of the Building;

(e) Landlord’s cost of electricity or any other service sold to tenants for
which Landlord is to be reimbursed as a charge over the rent payable under the
lease with that specific tenant;

(f) principal or interest payments on loans secured by mortgages or deeds of
trust on the Building or lease rentals paid or payable on any ground or
underlying lease;

(g) financing or refinancing costs and mortgage interest and mortgage
amortization payments, all penalties, fines and damages payable under any
mortgage or deed of trust and legal and other professional fees incurred in
connection with such financing or refinancing;

(h) costs incurred with respect to a sale of all or any portion of the Building
or the land or the Property or any interest therein or of any interest in
Landlord or any entity comprising Landlord;

(i) all expenses for which Landlord has received any reimbursement to the extent
of such reimbursement, other than indirect reimbursement by the payment of any
tenant of Base Rent or its share of Common Area Expenses, or for which Tenant
has paid to third parties or items or services that Landlord provides
selectively to one or more tenants of the Building other than Tenant;

(j) repairs or other work needed because of fire, windstorm, or other casualty
or cause insured against by Landlord to the extent Landlord’s insurance provides
insurance coverage, or any other costs recoverable by Landlord under its
insurance, excluding the cost of deductibles paid by Landlord for insurance;

(k) expenses (including, without limitation, leasing commissions, rents payable
for a leasing office, architectural, space planning or engineering services)
incurred in leasing or procuring tenants;

 

7



--------------------------------------------------------------------------------

(l) to the extent any cost is includable in Common Area Expenses and incurred
with respect to both the Building and other properties (including, without
limitation, salaries, fringe benefits and other compensation of Landlord’s
personnel who provide services to both the Building and other properties), there
shall be excluded from Common Area Expenses a fair and reasonable percentage
thereof which is properly allocable to such other properties;

(m) the cost of the acquisition of the Property or the construction of
improvements to the Building in connection with an expansion thereof;

(n) professional fees (including legal and accounting fees) not allocated to the
operation or management of the Property and professional fees (including legal
and accounting fees) allocable to disputes with, or preparation of leases for,
tenants and prospective tenants or in enforcing any lease or in renewing,
extending or amending any lease for a tenant in the Building;

(o) Any penalty charges incurred by Landlord due to the violation of any law
unless such charges result from the violation of law by any tenant or such
tenant’s failure to pay for the same, which shall be paid for and billed
directly to such tenant;

(p) cost of repairs or other work occasioned by the exercise of the right of
eminent domain;

(q) Advertising and promotional expenditures;

(r) federal, state, or local income taxes, franchise, gift, transfer, excise,
capital stock, estate, succession, or inheritance taxes, and penalties or
interest for late payment of Taxes (as hereinafter defined);

(s) costs incurred because Landlord or another tenant violated the terms of any
lease;

(t) overhead and pro fit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Property or for supplies or other
materials, to the extent that the costs of the services, supplies, or materials
were higher than the cost thereof if they had not been provided by a subsidiary
or affiliate;

(u) fines or penalties incurred because Landlord violated any governmental rule
or authority due to Landlord’s actions or omissions;

(v) costs or expenses of a partnership, or other entity, which constitutes
Landlord not directly related to the Property (such as accounting fees, tax
returns and income taxes of such entity), expenses incurred by Landlord not
directly related to the land, the Property, the Building and/or its operations
including, without limitation, compensation paid to officers, executives, or
partners of Landlord; nor

(w) other expenses that under generally accepted accounting principles
consistently applied would not be considered normal maintenance, repair,
management, or operation expenses.

Tenant may review Landlord’s records of Tenant’s Share of Common Area Expenses,
at Tenant’s sole cost and expense, upon reasonable prior notice at the place
Landlord normally maintains such records during Landlord’s normal business
hours. Tenant shall have a qualified CPA, unrelated to Tenant or Tenant’s
business, which CPA shall not be paid on a contingency basis, perform the audit.
If the audit reveals that Tenant’s actual payments for Common Area Expenses
exceed Tenant’s Share of Common Area Expenses, Landlord shall apply any
overpayment to the next payment of Common Area Expenses due. In the event that
the audit reveals that Tenant’s actual payments for Common Area Expenses are
less than Tenant’s Share of Common Area Expenses, Tenant shall pay Landlord the
deficiency within ten (10) days,

3.5 Taxes. The term “Taxes” shall include, for any calendar year or applicable
tax year or period, the total amount incurred or accrued during such calendar
year or tax year or period for that portion of the following items that is
allocable to that taxable parcel of property of which the Premises is a part
(“Tenant’s Tax Parcel”): all ad valorem real property taxes and assessments,
special or otherwise, fees or other charges levied upon or with

 

8



--------------------------------------------------------------------------------

respect to Tenant’s Tax Parcel, and the rents and additional charges payable by
tenants of Tenant’s Tax Parcel, and imposed by any city, county,
special/metropolitan district or other taxing authority having jurisdiction,
including, but not limited to the Arista Metropolitan District, the Arista Local
Improvement District and the Broomfield Urban Renewal Authority; all taxes,
levies, fees and charges which may be assessed, levied or imposed in replacement
of, or in addition to, all or any part of ad valorem real property taxes or
assessments as revenue sources, and which in whole or in part are measured or
calculated by or based upon Tenant’s Tax Parcel (including the Common Areas),
the leasehold estate of the owners or tenants of Tenant’s Tax Parcel, or the
rents and other charges payable by such tenants; capital and place-of-business
taxes, and other similar taxes assessed relating to the Common Areas; and any
reasonable expenses incurred by Landlord or the other owners of retail premises
within Tenant’s Tax Parcel in attempting to reduce or avoid an increase in
Taxes, including, without limitation, reasonable legal fees and costs.
Notwithstanding anything in this Lease to the contrary, Taxes will not include
the following (the “Excluded Taxes”): (i) any (a) taxes on Landlord’s income, or
profit or corporate taxes, (b) franchise taxes, (c) estate, inheritance,
succession, capital stock, mortgage recording, gains, transfer or gift taxes, or
(d) similar taxes imposed on Landlord; (ii) any ad valorem real property taxes
and assessments levied upon or with respect to any separately assessed premises;
and (iii) any interest or penalties incurred as a result of Landlord’s late
payment of Taxes, excepting if such interest or penalty, if any, is due to the
actions of Tenant,

3.6 Landlord’s Insurance Costs. The term “Insurance Costs” shall include the
costs of all policies of insurance carried by Landlord in accordance with
Article 10.

3.7 Other Taxes. As Additional Rent, Tenant shall reimburse Landlord upon demand
for any and all taxes payable by Landlord (other than the Excluded Taxes),
whether or not now customary or within the contemplation of Landlord and Tenant,
within thirty (30) days after receipt of written demand therefore:

(a) upon, measured or reasonably attributable to the cost or value of Tenant’s
equipment, furniture, fixtures and other personal property located in the
Premises or Alterations (defined in Section 6.1), made in or to the Premises by
or for Tenant, regardless of whether title to such improvements is in Tenant or
Landlord;

(b) upon or measured by Rent, including without limitation, any gross income tax
or excise tax levied by the federal government or any other governmental body
with respect to the receipt of Rent;

(c) upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises or
any portion of the Premises; and

(d) upon this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises.

Tenant shall pay promptly when due all sales, merchandise and personal property
taxes on Tenant’s personal property in the Premises and any other taxes payable
by Tenant, the non-payment of which might give rise to a lien on the Premises or
Tenant’s interest in the Premises.

3.8 Security Deposit. On or before the Commencement Date, Tenant shall deposit
with Landlord the Security Deposit. The Security Deposit shall be held by
Landlord as security for the timely and faithful performance by Tenant of all
the terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the Term. If Tenant defaults with respect to any provision of this
Lease, including, but not limited to, the provisions relating to the payment of
Base Rent, Tenant’s Share of Common Area Expenses or any other Rent, Landlord
may (but shall not be required to) use, apply or retain all or any part of the
Security Deposit for payment of Base Rent, Tenant’s Share of Common Area
Expenses or any other Rent due, or for the payment of any amount which Landlord
may spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage, including reasonable
attorneys’ fees, which Landlord may suffer by reason of Tenant’s default. If any
portion of the Security Deposit is so used or applied, Tenant shall, within five
(5) days after receipt of written demand therefor, deposit cash with Landlord in
an amount sufficient to restore the Security Deposit to its original amount, and
Tenant’s failure to do so shall be an Event of Default under this Lease.
Landlord shall not be required to keep the Security Deposit separate from its
general funds, and Tenant shall not he entitled to interest on the Security
Deposit. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit or any balance thereof shall
be returned to Tenant (or, at Landlord’s option, to the last assignee of
Tenant’s

 

9



--------------------------------------------------------------------------------

interest hereunder) within thirty (30) days following expiration of the Term and
Tenant’s vacation of the Premises in accordance with Section 20.1, less any
amount reasonably withheld by Landlord for repairs under this Lease, which
repairs shall not include ordinary wear and tear.

ARTICLE 4

Parking

4.1 Subject to applicable codes and ordinances, and any recorded documents now
or hereafter affecting the Building, Tenant shall be entitled to the
non-exclusive and non-reserved use of 4 parking spaces per 1,000 square feet of
rentable area in the Premises in the Grand Parkade (the “Tenant’s Parking
Ratio”) during the hours of 6:00 am to 6:00 pm Monday through Friday (the
“Guaranteed Parking Hours”); provided, however, that Landlord shall have the
right to temporarily curtail Tenant’s Parking Ratio during Guaranteed Parking
Hours solely in the event that Landlord requires the use of such parking spaces
in connection with its development of the Building provided that Landlord shall
work with Tenant to make reasonable accommodations for Tenant’s parking needs
during such development. In addition to Tenant’s rights to Tenant’s Parking
Radio during Guaranteed Parking Hours, Tenant shall also be entitled to:
(i) Tenant’s Parking Ratio during such times other than Guaranteed Parking Hours
so long as the parking spaces used by Tenant are occupied on or prior to 6:00 pm
on Monday through Friday and then during such time as such parking spaces remain
occupied, and (ii) such parking spaces as may be available during such times
other than Guaranteed Parking Hours. Tenant’s use of parking in the Property
shall at all times be at no cost to Tenant.

ARTICLE 5

Signage

5.1 Signs. Tenant shall have the right to signage on the lobby directory at
Landlord’s cost and on the main entry door to the Premises and on the Building
at Tenant’s cost, subject to Landlord’s standards and approval as to the design,
location, size, color and type of all such signage (which approval by Landlord
shall not be unreasonably withheld, conditioned or delayed), and subject to
Tenant receiving all necessary and required approvals from any relevant
governmental authority or governing body. All signage shall be installed and
maintained at Tenant’s sole expense in accordance with the plans submitted to
and approved by Landlord (which approval by Landlord shall not be unreasonably
withheld, conditioned or delayed) and all Applicable Laws.

ARTICLE 6

Alteration, Care, Repair and Liens

6.1 Alterations, Additions and Improvements. Tenant shall not make or allow to
be made any alteration, addition or improvement in or to the Premises
(“Alterations”, and each an “Alteration”) without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed if such Alterations do not affect the structural, exterior, mechanical,
electrical or plumbing components of the Building or Premises, except that
Landlord’s consent shall not be required for any: (i) purely decorative
alterations such as painting, plastering, carpeting and similar decorative
items; (ii) nonstructural interior alterations costing, for each respective
project, Fifty Thousand Dollars ($50,000.00) or less; and (iii) the Tenant
Improvements and other initial alterations in connection with Tenant’s initial
occupancy of the Premises. Landlord’s consent to any Alteration requiring
Landlord’s consent or Landlord’s approval of any plans or specifications
therefor will not create any responsibility or liability on the part of Landlord
for the completeness, design sufficiency or compliance with any Applicable Laws,
rules or regulations of governmental agencies or authorities of such Alteration,
plans or specifications. In the event Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost and
expense. Landlord may impose, as a condition to granting such approval,
reasonable requirements, including without limitation, requiring that plans and
specifications be submitted for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, that reasonable insurance in
light of the proposed Alteration be maintained by Tenant, and that construction
be accomplished during a reasonable specified time period. All Alterations shall
be done in accordance with all Applicable Laws, regulations, ordinances; and
rules of all governmental or other authorities. In undertaking any Alteration,
Tenant shall not make or permit any defacement, injury or waste in, to or about
the Premises or any part of the Building. Any Alterations, including, but not
limited to, wall coverings, paneling and built-in shelving or cabinet work, but
excepting movable furniture and trade fixtures, shall, at the option of
Landlord, become a part of the Premises and Landlord’s property and shall

 

10



--------------------------------------------------------------------------------

be surrendered with the Premises. Notwithstanding the foregoing, upon the
expiration or sooner termination of the Term, Tenant shall at Tenant’s sole cost
and expense, forthwith and with all due diligence, remove any Alterations made
by Tenant and designated by Landlord in writing to Tenant at the time of
approval by Landlord of such Alterations that same must be so removed. Tenant
shall repair any damage to the Premises caused by such removal and restore the
Premises to their condition at the commencement of this Lease, ordinary wear and
tear and damage by casualty excluded.

6.2 Tenant’s Care and Repair. Except for those items expressly required to be
maintained and repaired by Landlord pursuant to Section 8.3, Tenant will
maintain and repair the Premises (including, without limitation, Tenant’s
equipment, personal property and trade fixtures located in the Premises, and all
mechanical, plumbing and electrical equipment after the point of connection to
the Premises and which exclusively serve the Premises), in good working order
and in good, clean and sanitary condition, reasonable wear and tear and damage
by casualty excluded. Tenant will immediately advise Landlord of any damage to
the Premises or the Building. At Landlord’s option, and subject to the
provisions of Section 10.6 below, all damage or injury to the Premises or the
Building, or the fixtures, appurtenances and equipment in the Premises or
Building which is caused by Tenant, its agents, employees, or invitees, may be
repaired, restored or replaced by Landlord, and Tenant shall be responsible for
Landlord’s out-of-pocket expenses incurred by Landlord, plus five (5%) percent
thereof on account of Landlord’s overhead and related expenses, which will be
collectible as Rent and will be paid by Tenant within ten (10) days after
delivery of a statement for such expense along with documentary evidence
reasonably acceptable to Tenant of such expenses. All repairs made by Tenant
shall be made using contractors approved by Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

6.3 Mechanic’s Liens. Tenant agrees to pay when due all sums of money that may
become due for, or purporting to be due for, any labor, services, materials,
supplies or equipment alleged to have been furnished or to be furnished to or
for Tenant in, upon or about the Premises and/or Landlord’s interest therein.

If any mechanic’s lien shall be filed or threatened against the Premises, the
Property or the Building based upon any act of Tenant or anyone claiming by,
through or under Tenant, Tenant, after notice thereof from Landlord, promptly
shall commence such action by bonding over, payment or otherwise, as will remove
or satisfy such lien within thirty (30) days. In the event Tenant does not
remove or satisfy said lien within said thirty (30) day period, Landlord shall
have the right to do so by posting a bond or undertaking and Tenant agrees to
reimburse Landlord for any and all expenses incurred by Landlord in connection
therewith within ten (10) days after receipt by Tenant of Landlord’s invoice
therefor. These expenses include, but are not limited to, filing fees, legal
fees and bond premiums.

In addition to any other requirements set forth in this Lease, prior to the
commencement of any construction or the furnishing of any materials within the
Premises by or at the direction of Tenant, Tenant shall post and keep posted in
a conspicuous place upon the Premises a notice pursuant to Colorado Revised
Statutes § 38-22-105 (as amended) and any appropriate notice wider any similar
law or regulation, notifying all laborers and materialmen providing labor or
materials to the Premises that the Premises, Building, and Landlord’s interest
therein are not subject to any lien for the same.

However, nothing in this Section 6.3 shall he deemed or construed as
(a) Landlord’s consent to any person, firm or corporation for the performance of
any work or services or the supply of any materials to the Premises, or
(b) giving Tenant or any other person, firm or corporation any right to contract
for or to perform or supply any work, services or materials that would permit or
give rise to a lien against the Premises or the Building.

ARTICLE 7

Use of Premises

7.1 General. The Premises will be used only for the Permitted Use and for no
other purpose. In addition, Tenant will not: (i) do or permit to be done in or
about the Premises, nor bring to, keep or permit to be brought or kept in the
Premises, anything which is prohibited by or will in any way conflict with any
law, statute, ordinance or governmental rule or regulation which is now in force
or which may be enacted or promulgated after the date of this Lease; (ii) permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other occupants or users of the Building, or injure
or unreasonably annoy them; (iii) use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose; or (iv) cause, maintain or
permit any nuisance in, on or about the Premises or commit or allow to be
committed any waste in, on or about the Premises.

 

11



--------------------------------------------------------------------------------

7.2 Applicable Laws. “Applicable Laws” shall mean all laws, statutes,
ordinances, and governmental rules, regulations or requirements now in force or
in force after the date of this Lease, the governing documents, rules,
regulations or requirements of any governing association, whether now in force
or in force after the date of this Lease, the requirements of any board of fire
underwriters or other similar body constituted on or after the date of this
Lease, any direction or permanent occupancy certificate issued pursuant to any
law by any public officer or officers, as well as the provisions of all recorded
documents affecting the Premises. At its sole cost and expense, Tenant will
promptly comply with all Applicable Laws insofar as they relate to (i) Tenant’s
use, occupancy or alteration of the Premises, (ii) the condition of the Premises
resulting from Tenant’s use, occupancy or alteration of the Premises, or
(iii) alterations to the Premises required as a result of Tenant’s status under
Applicable Laws. Tenant will not be required to perform structural changes or
changes outside the Premises required by Applicable Laws unless such requirement
arises by virtue of (a) Tenant’s use or occupancy of the Premises, or
(b) improvements or alterations made by or for Tenant.

7.3 Operation of Tenant’s Business. Tenant hereby acknowledges that it has
investigated whether its proposed use of the Premises and its proposed manner of
operation will comply with all Applicable Laws, and Tenant assumes the risk that
its proposed use of the Premises and its proposed manner of operation are, and
will continue to be, in compliance with all Applicable Laws, including, without
limitation, all zoning laws regulating the use and enjoyment of the Premises.
Tenant hereby waives any defense to its obligations hereunder based upon the
legal doctrines of frustration, impossibility or other defenses based on its
inability to use the Premises for the purposes for which they are leased
hereunder. Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty as to the suitability of the Premises to
the conduct of Tenant’s business.

7.4 Hazardous Materials. As used in this Section 7.4, the term “Hazardous
Materials” shall mean any hazardous or toxic substances, materials or wastes
which are regulated, or become regulated, by the United States Government or by
any State of Colorado, local, or other governmental authority. Tenant shall not
store, use or dispose of any Hazardous Materials in, on or about the Premises or
any portion of the Building in violation of applicable laws. Tenant will be
solely responsible for and will defend, indemnify and hold Landlord, its agents
and employees harmless from and against all claims, costs and liabilities,
including attorneys’ fees, court costs. and other expenses of litigation
(i) arising out of or in connection with Tenant’s breach of its obligations
contained in this Section 7.4, or (ii) arising out of or in connection with the
removal, clean-up and restoration work and materials required under applicable
law to return the Premises or any portion of the Building to the condition
existing prior to the appearance of Hazardous Materials stored, used or disposed
in or about the Premises by Tenant in violation of applicable laws. Without
limiting the foregoing, if Tenant is not in compliance with this Section 7.4
after ten (10) days after receipt by Tenant of written notice from Landlord of
Tenant’s breach of this Section 7.4, Landlord shall have the right, but not the
obligation, to enter upon the Premises and take whatever actions are reasonably
necessary to effectuate compliance including, but not limited to, the removal of
any such Hazardous Materials. Tenant’s obligations under this Section 7.4 will
survive the expiration or other termination of this Lease.

7.5 Rules and Regulations. The Tenant agrees to comply with the rules and
regulations set forth in Exhibit E and with such reasonable modifications
thereof and additions thereto as the Landlord may hereafter from time to time
make for the Building. The Landlord shall not be responsible for the non
observance by any other tenant of any said rules and regulations.

ARTICLE 8

Common Areas and Services

8.1 Definition. The term “Common Areas” is defined to mean all areas and
facilities within or adjoining the Building that are provided and designated
from time to time by Landlord for the general, nonexclusive use and convenience
of all tenants of the Building and their respective employees, invitees,
licensees and other visitors, including, without limitation, alleyways, lobbies,
hallways, entry ways, loading areas, toilet facilities, elevator facilities,
shafts, driveways, parking areas, mechanical and electrical rooms, janitors’ and
storage closets, stairways, lighting facilities, trash facilities, utility
lines, sidewalks, covered walkways, terraces, loading areas, underground
walkways, plazas, courts, retaining walls, access drives, truck serviceways and
landscaped areas.

 

12



--------------------------------------------------------------------------------

8.2 Right of Use. Landlord grants Tenant, its employees, invitees, customers,
licensees and other visitors a nonexclusive license for the Term to use the
Common Areas, subject to the terms and conditions of this Lease. Without advance
notice to Tenant (except with respect to matters covered by subsection
(a) below) and without any liability to Tenant in any respect, Landlord will
have the right to:

(a) establish and enforce reasonable rules and regulations concerning the
maintenance, management, use and operation of the Common Areas;

(b) close off any of the Common Areas to whatever extent required in the opinion
of Landlord and its counsel to prevent a dedication of any of the Common Areas
or the accrual of any rights by any person or the public to the Common Areas,
provided such closure does not deprive Tenant of the beneficial use, access to
or enjoyment of the Premises in any material respect;

(c) temporarily close any of the Common Areas for maintenance, alteration or
improvement purposes, provided such closure does not deprive Tenant of the
beneficial use, access to or enjoyment of the Premises in any material respect;

(d) change the size, use, shape or nature of any such Common Areas, or change
the arrangement and/or location of or regulate or eliminate the use of any
concourse, or any elevators, stairs, toilets or other public conveniences in the
Common Areas, provided such changes does not deprive Tenant of the beneficial
use, access to or enjoyment of the Premises in any material respect;

(e) expand the Building or convert any portion of the Building (excluding the
Premises) to Common Areas, provided such expansion or conversion does not
deprive Tenant of the beneficial use, access to or enjoyment of the Premises in
any material respect, In the event of any such changes in the Building, Landlord
may make an appropriate adjustment in Tenant’s Share;

(f) limit or prohibit Tenant’s access to certain Common Areas, such as, by way
of example but not limitation, the roof, access shafts, storage closets, janitor
closets, and other areas necessary for Building operations, but not generally
open to tenants, provided such limited or prohibited’ access does not deprive
Tenant of the beneficial use, access to or enjoyment of the Premises in any
material respect.

8.3 Landlord’s Maintenance and Services.

(a) Repair and Maintenance. Landlord will maintain, repair and restore or cause
to be maintained, repaired and restored the Common Areas, including, but not
limited to lobbies, elevator(s), stairs, roof, walkways, driveways and
restrooms, if any; the mechanical, plumbing and electrical equipment serving the
Building and the Premises; and the structural components of the Building, in
reasonably good order and condition; provided, however, that such obligations
shall be subject to the provisions of Article 11 and Article 12.

(b) Services. Landlord will keep or cause to be kept the Common Areas in clean
and orderly condition, free of debris and properly lighted and landscaped.
Landlord will also provide or cause to be provided electricity, heating,
ventilation and air-conditioning (as required by the seasons), lighting,
restroom supplies, window washing and janitorial services to the Premises and to
the interior Common Areas sufficient for their normal use. Landlord will not be
in default under this Lease or be liable for any damages directly or indirectly
resulting from, nor will the Rent be abated by reason of the following (each, an
“Interruption”) (a) the installation, use or interruption of use of any
equipment in connection with the furnishing of any of such services, (b) the
failure to furnish, or delay in furnishing, any such services when such failure
or delay is caused by accident or any condition beyond the reasonable control of
Landlord or by the making of necessary repairs or improvements to any portion of
the Building, (c) any limitation, rationing or restrictions on use of water,
electricity, gas or any other form of energy serving the Building; (d) the
completion of construction surrounding the Building, including construction of
parks, adjacent buildings or improvements relating to either, or (e) any
interruption in access to the Common Areas caused by any activities conducted by
or at the direction of governmental or quasi-governmental authorities within the
public right-of-ways or alley adjacent to the Land; provided, however, if such
Interruption is caused by or due to the gross negligence or willful acts or
omissions of Landlord, its agents, servants or employees, contractors, or

 

13



--------------------------------------------------------------------------------

Landlord’s default under this Lease, then, and without being obligated or
waiving Landlord’s default, Tenant shall have the right to do any or all of the
following: (i) abate all Base Rent and Additional Rent from the date of such
Interruption; (ii) if such Interruption is not resolved within seven (7) days,
take all actions to resolve such Interruption and in such case, Landlord shall
reimburse Tenant the amounts incurred by Tenant in resolving such Interruption
within thirty (30) days after delivery to Landlord of any invoices or expenses
from Tenant and if Landlord shall fail to reimburse Tenant, then Tenant may
offset the reimbursements due Tenant against any payment becoming due under this
Lease or any other payment obligations under this Lease (provided nothing herein
shall limit any other rights and remedies available to Tenant at law, in equity,
and/or under this Lease); and/or (iii) if such Interruption is not resolved
within thirty (30) days, then Tenant may elect to terminate this Lease by
providing Landlord with written notice and this Lease shall terminate effective
as of the date of such notice.

(c) Limitation on Liability. Landlord will not be liable to Tenant or any other
person, for direct or consequential damages, or otherwise, for any failure to
supply any heat, air conditioning, elevator, cleaning, lighting, or other
service which Landlord has agreed to supply during any period when Landlord uses
reasonable diligence to supply such services; provided, however, if such service
is caused by or due to the gross negligence or willful acts or omissions of
Landlord, its agents, servants or employees, contractors, or Landlord’s default
under this Lease, then, in addition to any remedies available by law, and
without being obligated or waiving Landlord’s default, Tenant shall have the
cumulative right to do any or all of the following: (i) abate all Base Rent and
Additional Rent from the date of such service interruption; (ii) if such service
interruption is not resolved within seven (7) days, take all actions to resolve
such service interruption and in such case, Landlord shall reimburse Tenant the
amounts incurred by Tenant in resolving such service interruption within thirty
(30) days after delivery to Landlord of any invoices or expenses from Tenant and
if Landlord shall fail to reimburse Tenant, then Tenant may offset the
reimbursements due Tenant against any payment becoming due under this Lease or
any other payment obligations under this Lease (provided nothing herein shall
limit any other rights and remedies available to Tenant at law, in equity,
and/or under this Lease). Landlord shall not be responsible for any electrical
current surges, unless any increase is cause by or due to the gross negligence
or willful acts or omissions of Landlord, its agents, servants or employees,
contractors, or Landlord’s default under this Lease. Landlord reserves the right
temporarily to discontinue such utilities and services, or any of them, at such
times as may be necessary by reason of accident, repairs, alterations or
improvements, strikes, lockouts, riots, acts of God, governmental preemption in
connection with a national or local emergency, any law, rule, order or
regulation of any governmental agency, conditions of supply and demand which
make any product unavailable, Landlord’s compliance with any mandatory
governmental energy conservation or environmental protection program, or any
voluntary governmental energy conservation program at the request of or with
consent or acquiescence of Tenant, or any other happening beyond the control of
Landlord. Landlord will not be liable to Tenant or any other person or entity
for direct or consequential damages resulting from the admission to or exclusion
from the Building or Common Areas of any person. Landlord will not he liable for
damages for injury to persons or property or interruption of business for any
discontinuance permitted under this Section 8.3(c), nor will such discontinuance
in any way be construed as an eviction of Tenant, cause an abatement of Rent, or
operate to release Tenant from any of Tenant’s obligations under this Lease,
unless such injury, interruption of business or discontinuance of services is
caused by or due to the gross negligence or willful acts or omissions of
Landlord, its agents, servants or employees, contractors, or Landlord’s default
under this Lease.

8.4 Reimbursement of Certain Costs. Any improvements or alterations which are
made to the Building by Landlord shall be included in Common Area Expenses for
the purposes of this Lease it (a) made for the purpose of reducing the costs and
expenses incurred by Landlord in managing, maintaining, operating and insuring
the Building, including the Common Areas, and actually reduce such costs and
expenses incurred by Landlord, and then only the extent that such savings can be
amortized over the original Term or (b) after the Commencement Date, same are
required pursuant to any governmental law or regulation that was not applicable
to the Building or the subject portion of it as of the Commencement Date and
which are not a result of the nature of Tenant’s use of the Premises.

ARTICLE 9

Indemnity and Waiver

9.1 Indemnification by Tenant. Subject to Section 9.2 and Section 10.6, Tenant
shall indemnify and hold Landlord harmless against and from any and all claims,
demands, liabilities, actions and damages, and all costs and expenses related
thereto (including reasonable attorneys’ fees, court costs and other expenses of
litigation) and

 

14



--------------------------------------------------------------------------------

all damages and liabilities of any kind or nature whatsoever, attributable to
(a) the injury, death, disability or illness of any person or persons, or damage
to any property occurring in, on or about the Premises or arising from Tenant’s
use of the Premises or from the conduct of its business or from any activity,
work, or other things done, permitted or suffered by Tenant in or about the
Premises; (h) any breach or default (after applicable notice and cure period) in
the performance of any of Tenant’s obligations under this Lease; or (c) any
gross negligence or intentionally wrongful conduct of Tenant. In any such action
or proceeding against Landlord by reason of any such claim, if Landlord elects,
Tenant upon notice from Landlord shall defend the same at Tenant’s expense by
counsel reasonably satisfactory to Landlord. Tenant shall give prompt notice to
Landlord in case of casualty or accidents in the Premises.

9.2 Indemnification by Landlord. Subject to Section 9.1 and Section 10.6,
Landlord shall indemnify and hold Tenant harmless against and from any and all
claims, demands, liabilities, actions and damages, and all costs and expenses
related thereto (including reasonable attorneys’ fees, court costs and other
expenses of litigation) and all damages and liabilities of any kind or nature
whatsoever, attributable to (a) the injury, death, disability or illness of any
person or persons, or damage to any property occurring in, on or about the
Common Areas, or (b) Landlord’s gross negligence or intentionally wrongful
conduct.

9.3 Waiver; Assumption of Risk. Tenant, as a material part of the consideration
to Landlord, hereby assumes all risk of damage to property or injury to persons
in, upon or about the Premises, from any cause other than the gross negligence
or intentionally wrongful conduct or omission of Landlord or Landlord’s agents,
servants or employees, contractors; Tenant hereby waives and releases all claims
in respect thereof against Landlord. Landlord or its agents shall not be liable
for any loss or damage to persons or property resulting from fire, explosion,
sewer stoppage or leakage, falling plaster, steam, gas, electricity, snow, ice,
water or rain which may leak from any part of the Building or from the pipes,
appliances or plumbing works therein or from the roof, street or subsurface or
from any other place or resulting from dampness, or any such injury or damage
from any other cause whatsoever, unless caused by or due to the gross negligence
or intentionally wrongful conduct or omission of Landlord or Landlord’s agents,
servants or employees, or contractors. Landlord and its agents and employees
shall not be liable for interference with light, view or air or for any latent
defect in the Premises, unless caused by or due to the gross negligence or
intentionally wrongful conduct or omission of Landlord or Landlord’s agents,
servants or employees, or contractors. Landlord shall have no obligation to
provide security guards, patrols, devices, or systems for the Premises or the
Building and shall not be liable for any failure to provide such security
services. Landlord shall not be responsible to Tenant for any loss or theft of
property in or from the Premises, or for any loss or theft or damage of or to
any property left with an employee of Landlord, however occurring, unless caused
by or due to the gross negligence or intentionally wrongful conduct or omission
of Landlord or Landlord’s agents, servants or employees, contractors, licensees
or invitees.

ARTICLE 10

Insurance

10.1 Liability Insurance. At all times during the term of this Lease, Tenant
shall, at its sole cost and expense, for the mutual benefit of Landlord and
Tenant, maintain personal injury and property damage commercial liability
insurance against claims for bodily injury, death or property damage occurring
on, in or about the Premises during the term of this Lease of not less than
$1,000,000.00 per occurrence, $2,000,000.00 aggregate with respect to bodily
injury, death or property damage and including contractual indemnity coverage.
In the event that Tenant shall not have delivered to Landlord a policy or
certificate evidencing such insurance fifteen (15) days prior to the
Commencement Date and five (5) days prior to the expiration dates of each
expiring policy, Landlord may obtain such insurance as it may reasonably require
to protect its interest. The cost of such policies shall be paid by Tenant to
Landlord as Additional Rent upon demand.

10.2 Workers’ Compensation. During the Term, Tenant shall maintain workers’
compensation insurance and employer’s liability insurance. Workers’ compensation
shall be in statutory limits, and state disability insurance shall be as
required by applicable law, covering all employees in not less than the
statutory requirements.

10.3 All Risks and Difference in Conditions Insurance. At all times during the
term of this Lease, Landlord shall keep or cause to be kept the Property insured
for the benefit of Landlord against loss or damage by risks now or hereafter
embraced by “All Risks,” “Difference in Conditions,” and loss of rent coverages,
and against such other risks as Landlord from time to time reasonably may
designate in amounts sufficient to prevent Landlord from becoming a coinsurer,
or as may be required by any lender.

 

15



--------------------------------------------------------------------------------

In any event, the amount applicable to “All Risks” coverage maintained by
Landlord under this Section 10.3 shall be at least ninety percent (90%) of the
then full replacement cost of the insured portions of the Property. Such fall
replacement cost shall be determined from time to time (but not more frequently
than once in any 12 calendar months) by an appraiser, architect or other person
or firm designated by Landlord.

The parties agree that Landlord shall not provide any insurance coverage for
Tenant’s merchandise, trade fixtures, furnishings, equipment and other personal
property of Tenant. Tenant shall carry and maintain, or cause to be carried and
maintained, at all times during the Term of this Lease and at Tenant’s expense
such other insurance or such additional amounts of insurance with respect to the
Premises as is generally maintained by persons having similar exposures or
properties similarly situated.

10.4 Insurance on Common Areas. At all times during the term of this Lease,
Landlord shall keep or cause to be kept the Common Areas insured for bodily
injury and property damage liability, “All Risk” property coverage, “Difference
in Conditions,” workers’ compensation, employee’s liability and any other
casualty or risk insurance which Landlord or Landlord’s insurance carrier deems
necessary or appropriate.

10.5 Increase in Property Insurance Premium. Tenant covenants and agrees to
promptly pay to Landlord as Rent, upon demand, the amount of any increase in the
rate of insurance paid by Landlord on the Premises or on any other part of the
Building that (but for Tenant’s act(s) or Tenant’s permitting certain activities
to take place which result in an increase in said rate of insurance) would
otherwise have been in effect.

10.6 Waiver of Claims. Landlord and Tenant hereby waive any and all rights to
recover against each other, and against their respective officers, directors,
members, managers, stockholders, partners, employees, agents, representatives,
customers or business visitors, for damage to such waiving party or loss of its
property or the property of others under its control arising from any cause
covered by any property insurance required to be carried by such waiving party
hereunder or actually carried by or for the benefit of such waiving party, to
the extent of the limits of such property insurance. In addition, all property
insurance policies maintained by Landlord and Tenant shall expressly permit the
foregoing waiver and shall contain provisions waiving the insurer’s claims or
rights of subrogation against the other party hereto for loss or damage to the
property so insured. Each party hereto hereby waives on behalf of the insurers
of such party’s property any and all claims or rights of subrogation of any such
insurer against the other party hereto for loss of or damage to the property so
insured, and each party hereby agrees to maintain insurance upon its property.

10.7 Insurer and Policy Requirements. All insurance policies to be maintained by
Tenant under this Article 10: (a) shall be issued by companies licensed to do
business in the State of Colorado, reasonably acceptable to Landlord, and
maintaining a rating of A-/VIII or better in A. M. Best’s Insurance
Reports-Property-Casualty (or an equivalent rating in any successor index
adopted by Best’s or its successor), (b) shall provide that they may not be
canceled or modified unless Landlord and its lender, if applicable, is given at
least 30 days’ prior written notice of such cancellation or modification, unless
cancelled by non-payment of premium in which case Landlord or its lender shall
have ten (10) days’ prior written notice (c) liability policies (except
employer’s liability) shall name, as additional insureds, Landlord, the property
manager for the Building, and any mortgagee of Landlord whose name and address
shall have been furnished to Tenant and (d) all liability insurance required to
be maintained by Tenant shall he primary and non-contributory in all respects.
All policies maintained by Tenant providing property insurance coverage pursuant
to this Article 10 shall name, as loss payees, Landlord, each mortgagee of
Landlord described above and Tenant, as their interests may appear and shall
contain the waiver of subrogation provisions described in Section 10.6.

ARTICLE 11

Damage by Fire, Theft and Water Damage

11.1 Landlord’s Restoration Obligation. If the Premises are made untenantable in
whole or in part by fire or other casualty, the Base Rent and Additional Rent,
until repairs shall be made or the Lease terminated as hereinafter provided,
shall be abated on a per diem basis in proportion to the part of the Premises
which is usable by

 

16



--------------------------------------------------------------------------------

Tenant. If such damage shall be so extensive that the Premises cannot be
restored by Landlord, in Landlord’s reasonable estimation, within a period of
nine (9) months after the occurrence of the casualty or Landlord estimates that
the Premises can be restored within such period but such restoration is not
completed within such period, then either party shall have the right to
terminate this Lease by notice to the other given at any time within thirty
(30) days alter the date of Landlord’s determination of how long it will take to
repair such damage (which determination shall be made within forty-five
(45) days of such casualty) or at such time that it becomes reasonably certain
that such restoration will be completed within such nine (9) month period. If
the damage to the Premises can be restored by Landlord, in Landlord’s reasonable
estimation, within a period of nine (9) months after the occurrence of the
casualty, Landlord shall repair the damage. If a portion of the Building owned
in fee simple by Landlord other than the Premises shall be so damaged that in
the opinion of Landlord such portion should be restored in such a way as to
alter the Premises materially, Landlord may terminate this Lease by notice to
Tenant given at any time within thirty (30) days after the date of such damage.
Notwithstanding the foregoing, Landlord shall not be obligated to repair any
damage to the Premises which occurs within the last twelve (12) months of the
Term and if Landlord so elects not to repair, Landlord shall terminate this
Lease by written notice to Tenant within forty-five (45) days after such
casualty. If neither Landlord nor Tenant terminates this Lease as provided in
this Section 11.1, then Landlord will repair the Premises. If Landlord or Tenant
gives effective termination notice pursuant to this Section 11.1, this Lease and
the term and the estate hereby granted shall expire on the date thirty (30) days
after the giving of such notice as hilly and completely as if such date were the
date hereinbefore set for the expiration of the term of this Lease.

11.2 Abatement of Rent During Period of Restoration. In the event that this
Lease shall remain in full force and effect pursuant to the provisions of this
Article, the Base Rent shall be reduced or abated, based upon the portion of the
Premises that Tenant is unable to use, and does not use, as a result of the
casualty, as of the date of the occurrence of such damage or destruction until
the completion of Landlord’s restoration.

ARTICLE 12

Eminent Domain

12.1 Eminent Domain. If all or substantially all of the Building or the Premises
is taken for any public or quasi-public use under any governmental law,
ordinance or regulation or by right of eminent domain or is sold to the
condemning authority in lieu of condemnation, then this Lease will terminate as
of the date when physical possession of the Building or the Premises is taken by
the condemning authority (the “Ending Date”). If less than all or substantially
all of the Building or the Premises is thus taken or sold and if, after such
partial taking, in Landlord’s reasonable judgment, alteration or reconstruction
of the Building is not economically justified, Landlord (whether or not the
Premises are affected thereby) may terminate this Lease by giving written notice
to Tenant within sixty (60) days after such taking. If over twenty-five percent
(25%) of the Premises is thus taken or sold or if access to the Premises is
impaired by any taking, then Tenant may terminate this Lease if in Tenant’s
reasonable judgment, the Premises cannot be operated by Tenant in an
economically viable fashion because of such partial taking or such impairment to
access to the Premises. Such termination by Tenant must be exercised by written
notice to Landlord given not later than sixty (60) days after Tenant is notified
of the taking by or sale to a condemning authority of the Premises. Termination
by Landlord or Tenant shall be effective as of the date when physical possession
of the applicable portion of the Building or the Premises is taken by the
condemning authority. If neither Landlord nor Tenant elects to terminate this
Lease upon a partial taking by or sale to a condemning authority of a portion of
the Premises, the Base Rent payable under this Lease will be reduced in
proportion to the portion of the Premises which was so taken or sold. If this
Lease is not terminated upon a partial taking, Landlord will, at Landlord’s sole
expense, promptly restore and reconstruct the Building and the Premises to
substantially their former condition to the extent practicable. In no event
shall Landlord be required to spend any amount for such restoration or
reconstruction in excess of the net amount received by Landlord as compensation
for the part of the Premises or the Building so taken.

12.2 Landlord Entitled to Award. In the event of any taking, condemnation or
sale in lieu thereof, Landlord shall be entitled to conduct all negotiations
related thereto and to receive and retain all amounts awarded or paid in
connection therewith (including any award or payment for the value of the
unexpired term of this Lease). It is understood in the event of the termination
of this Lease as aforesaid, Tenant shall have no claim against the Landlord for
the value of any unexpired term of this Lease and no right or claim to any part
of the award on account thereof and Tenant hereby waives each such claim or
right. Tenant shall, however, have the right to claim from the condemning
authority all compensation that may be recoverable by Tenant on account of any
loss incurred by Tenant, including, but not limited to, loss due to removing
Tenant’s merchandise, furniture, trade fixtures, and

 

17



--------------------------------------------------------------------------------

equipment or for damage to Tenant’s business, or loss of business; provided,
however, that Tenant may claim such damages only if they are awarded separately
in the eminent domain proceeding and not as part of Landlord’s damages.

ARTICLE 13

Default and Remedies

13.1 Events of Default.

An “Event of Default” by Tenant under this Lease shall occur under the following
circumstances:

(a) Failure to Pay Rent or Other Amounts. If Tenant fails to pay when due Base
Rent and Additional Rent, and such failure shall continue for five (5) days
after written notice from Landlord to Tenant of such failure, or if Tenant fails
to pay when due any other amounts payable by Tenant under the terms of this
Lease, and such failure shall continue for thirty (30) (lays after written
notice from Landlord to Tenant of such failure, then such failure shall
constitute an Event of Default; provided, however, that with respect to Base
Rent and Additional Rent, Tenant shall not be entitled to more than one
(I) notice of such failure during any Lease Year, nor more than five (5) notices
during the Term. If after one (1) such notice is given in any Lease Year or five
(5) notices are given during the Term with respect to Base Rent or Additional
Rent, and Tenant fails, during such Lease Year or during the Term, as the case
may be, to pay any such amounts when due, such failure shall constitute an Event
of Default without further notice by Landlord or additional cure period.

(b) Violation of Lease Terms. If Tenant breaches or fails to comply with any
provision of this Lease applicable to Tenant, and such breach or failure to
comply is not covered by the provisions of Section 13.1(a) or the other
provisions of this Section 13,1 and continues for a period of thirty (30) days
after notice thereof by Landlord to Tenant, or, if such breach or failure to
comply cannot be reasonably cured within such thirty (30) day period, if Tenant
shall not in good faith commence to cure such breach or failure to comply within
such thirty (30) day period or shall not diligently complete such cure within
sixty (60) days after such notice from Landlord, then such breach or failure
shall constitute an Event of Default without any further notice from Landlord or
additional cure period; provided, however, that if such breach or failure to
comply causes or results in (i) a dangerous condition on the Premises or the
Building, (ii) any insurance coverage carried by Landlord or Tenant with respect
to the Premises or the Building being jeopardized, or (iii) a material
disturbance to another tenant of the Building, then an Event of Default shall
exist if such breach or failure to comply is not cured as soon as reasonably
possible after notice thereof by Landlord to Tenant, and in any event is not
cured within thirty (30) days after such notice. For purposes of this
Section 13.1(b), financial inability shall not be deemed a reasonable ground for
failure to immediately cure any breach of, or failure to comply with, the
provisions of this Lease.

(c) Transfer of Interest Without Consent. If Tenant’s interest under this Lease
or in the Premises shall be transferred to or pass to or devolve upon any other
party in violation of the provisions of Section 14.1, then such event shall
constitute an Event of Default without any notice from Landlord or opportunity
to cure.

(d) Execution and Attachment Against Tenant. If Tenant’s interest under this
Lease or in the Premises shall be taken upon execution or by other process of
law directed against Tenant, or shall be subjected to any attachment at the
instance of any creditor or claimant against Tenant and such attachment is not
discharged or disposed of within thirty (30) days after the levy thereof, then
such event shall constitute an Event of Default without any notice from Landlord
or additional cure period.

(e) Bankruptcy or Related Proceedings. If Tenant shall file a petition in
bankruptcy or insolvency or for reorganization or arrangement under the
bankruptcy laws of the United States or under any similar act of any state, or
shall voluntarily take advantage of any such law or act by answer or otherwise,
or shall be dissolved or shall make an assignment for the benefit of creditors,
or if involuntary proceedings under any such bankruptcy or insolvency law or for
the dissolution of Tenant shall be instituted against Tenant or a receiver or
trustee shall be appointed for the Premises or for all or substantially all of
the property of Tenant, and such proceedings shall not be dismissed or such
receivership or trusteeship vacated within sixty (60) days after such
institution or appointment, then such event shall constitute an Event of Default
without any notice from Landlord or additional cure period.

 

18



--------------------------------------------------------------------------------

13.2 Landlord’s Remedies. Time is of the essence hereof. Upon the occurrence of
any Event of Default, Landlord shall have the right, at Landlord’s election,
then or at any time thereafter, to exercise any one or more of the following
remedies:

(a) Cure by Landlord. Upon an Event of Default, Landlord may, at Landlord’s
option, but without obligation to do so, and without releasing Tenant from any
obligations under this Lease, make any payment or take any action as Landlord
may deem necessary or desirable. Landlord may do so without demand on, or
written notice to, Tenant and without giving Tenant an opportunity to cure such
Event of Default. Tenant covenants and agrees to pay to Landlord, within ten
(10) days after demand, all out-of-pocket advances, costs and expenses actually
incurred by Landlord in connection with the making of any such payment or the
taking of any such action, including reasonable attorney’s fees, together with
interest at the rate set forth in Section 20.2 from the date of payment of any
such advances, costs and expenses by Landlord.

(b) Termination of Lease and Damages. Upon an Event of Default, Landlord may
terminate this Lease, effective at such time as may be specified by written
notice to Tenant, and demand (and, if such demand is refused, recover)
possession of the Premises from Tenant. Tenant shall remain liable to Landlord
for all amounts owing as of the date of such termination, plus damages in an
amount equal to the Base Rent, Additional Rent and other Rent which would have
been owing by Tenant hereunder for the balance of the Term, had this Lease not
been terminated, less the net proceeds, if any, of any reletting of the Premises
by Landlord subsequent to such termination, after deducting all Landlord’s
out-of-pocket expenses actually incurred by Landlord in connection with such
recovery of possession or reletting and not reimbursed or passed on to any
replacement tenant. All past due amounts shall be immediately due and payable to
Landlord. Landlord shall be entitled to collect and receive such damages from
Tenant on the clays on which Base Rent, Additional Rent and other Rent would
have been payable if this Lease had not been terminated. Alternatively, at the
option of Landlord, Landlord shall be entitled to recover forthwith from Tenant,
as damages for loss of the bargain and not as a penalty, an aggregate sum which,
at the time of such termination of this Lease, represents the present value (as
determined by using a discount rate of 8% per annum) of the amount, if any, by
which (i) the aggregate of the Base Rent, Additional Rent and all other Rent
payable by Tenant hereunder that would have accrued for the balance of the Term,
exceeds (ii) the amount, if any, of such Base Rent, Additional Rent and other
Rent which Tenant establishes Landlord can reasonably expect to recover by
reletting the Premises for the remainder of the Term, taking into consideration
loss of rent while finding a new tenant, tenant improvements and rent abatements
necessary to secure a new tenant, leasing brokers’ commissions and other costs
which Landlord might incur in leasing the Premises to a new tenant, plus any
other sum of money and damages owed by Tenant to Landlord for events or actions
occurring prior to the date of termination.

(c) Repossession and Reletting. Upon an Event of Default, Landlord may reenter
and take possession of the Premises or any part thereof, without demand or
notice, and repossess the same and expel Tenant and any party claiming by,
through or under Tenant, and remove the effects of both, without being liable
for prosecution on account thereof or being deemed guilty of any manner of
trespass, and without prejudice to any remedies for arrears of rent or right to
bring any proceeding for breach of covenants or conditions. No such reentry or
taking possession of the Premises by Landlord shall be construed as an election
by Landlord to terminate this Lease unless a written notice of such intention is
given to Tenant. No notice from Landlord hereunder or under a forcible entry and
detainer statute or similar law shall constitute an election by Landlord to
terminate this Lease unless such notice specifically so states. Landlord
reserves the right, following any reentry or reletting, to exercise its right to
terminate this Lease by giving Tenant such written notice, in which event this
Lease will terminate as specified in such notice. Landlord will use reasonable
efforts to relet the Premises. Subject to the foregoing, after recovering
possession of the Premises, Landlord may, from time to time, but shall not be
obligated to, relet the Premises, or any part thereof, for the account of
Tenant, for such term or terms and on such conditions and upon such other terms
as Landlord, in its discretion, may determine. Landlord may make such repairs,
alterations or improvements as may be reasonably appropriate to accomplish such
reletting, and Tenant shall reimburse Landlord upon demand for all costs and
expenses, including reasonable attorneys’ fees, which Landlord may incur in
connection with such reletting to the extent not reimbursed or passed on to any
replacement tenant. Landlord may collect and receive the rents for such
reletting, but Landlord shall in no way be responsible or liable for any failure
to relet the Premises, or any part thereof, or for any failure to collect any
rent due upon such reletting, so long as Landlord has used reasonable efforts to
relet the Premises. Notwithstanding Landlord’s recovery of possession of the
Premises, Tenant shall continue to pay on the dates herein specified, the Base
Rent, Additional Rent and other Rent which would be payable hereunder if such
repossession had not occurred, less a credit for the net amounts, if any,
actually received by Landlord through any reletting of the Premises.

 

19



--------------------------------------------------------------------------------

13.3 Landlord’s Bankruptcy Remedies. Nothing contained in this Lease shall limit
or prejudice the right of Landlord to prove and obtain as liquidated damages in
any bankruptcy, insolvency, receivership, reorganization or dissolution
proceeding, an amount equal to the maximum allowable by any statute or rule of
law governing such proceeding in effect at the time when such damages are to be
proved, whether or not such amount is greater than, equal to or less than the
amounts recoverable, either as damages or rent, tinder this Lease.

13.4 Remedies Cumulative. Exercise of any of the remedies of Landlord under this
Tease shall not prevent the concurrent or subsequent exercise of any other
remedy provided for in this Lease or otherwise available to Landlord at law or
in equity.

13.5 Default by Landlord. Landlord shall not be in default unless Landlord fails
to perform obligations required of Landlord within a reasonable time, but in no
event later than thirty (30) days (or such shorter time as may be expressly
stated in this Lease) after written notice by Tenant to Landlord specifying the
manner in which Landlord has failed to perform such obligations; provided,
however, that if the nature of Landlord’s obligations is such that more than
thirty (30) days are required for performance, then Landlord shall not be in
default i f Landlord commences performance within such thirty (30) clay period
and thereafter diligently prosecutes the same to completion, but in no event
shall such additional period be more than sixty (60) days. In no event shall
Tenant have the right to terminate this Lease, or have any right to offset
against, or any abatement of, any monies owing by Tenant hereunder, as a result
of Landlord’s default, unless expressly allowed under the Willis of this Lease.
In the event of a default by Landlord, Tenant’s remedies shall be limited to
Tenant’s actual damages and/or an injunction but in no event shall Tenant be
entitled to any consequential damages, including, without limitation, lost
profits.

ARTICLE 14

Mortgages, Assignments, Subleases and Transfers of Tenant’s Interest

14.1 Limitation on Tenant’s Rights. Except as otherwise provided below, during
the Term, in each case, without the prior written consent of Landlord first had
and received, neither this Lease nor the interest of Tenant in this Lease, or in
any sublease, or in any rentals under any sublease shall be sold, assigned,
transferred, mortgaged, pledged, hypothecated or otherwise disposed of whether
by operation of law or otherwise, nor shall the Premises or any part thereof be
sublet without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Any transfer by operation of law
or otherwise, of (i) Tenant’s interest in this Lease, (ii) a 50% or greater
equity, capital, profits or voting interest in Tenant (whether stock,
partnership or membership interest or otherwise, and aggregating the current
transfer with previous transfers), or (iii) practical control of Tenant and its
affairs, shall be deemed an assignment of this Lease for purposes of this
Section 14.1.

If Tenant’s interest in this Lease is assigned, whether or not in violation of
the provisions of this Lease, Landlord may collect all rent paid by the
assignee; if the Premises or any part thereof are sublet to, or occupied by, or
used by, any person other than Tenant, whether or not in violation of this
Lease, Landlord, after default by Tenant under this Lease, may collect all rent
paid by the subtenant, user or occupant. In either case, Landlord shall apply
the net amount collected to the Rent reserved in this Lease, but neither any
such assignment, subletting, occupancy, or use, nor any such collection or
application shall be deemed a waiver of any term, covenant or condition of this
Lease or the acceptance by Landlord of such assignee, subtenant, occupant or
user as a tenant.

Notwithstanding anything to the contrary, Tenant agrees not to enter into any
agreement to lease or sublease any portion of the Premises to any tenant or
other occupant of any portion of the Property without Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed. Any
attempt by Tenant to so lease or sublease any portion of the Premises to any
tenant or other occupant of the Property shall be void and of no force or effect
and shall, at Landlord’s option, constitute an. Event of Default under the terms
of this Lease.

If Tenant should desire to make an assignment of this Lease or a subletting of
all or any portion of the Premises, Tenant shall submit to Landlord a written
request for Landlord’s consent to such assignment or subletting, which request
shall contain or be accompanied by the following information: (i) the name and
address of

 

20



--------------------------------------------------------------------------------

the proposed assignee or subtenant; (ii) the terms and conditions of the
proposed assignment or subletting; (iii) the nature and character of the
business of the proposed assignee or subtenant and its proposed use of the
Premises or such portion of it; and (iv) banking, financial and other credit
information with respect to the proposed assignee or subtenant (plus such
additional financial and credit information as Landlord may reasonably request
within fifteen (15) days after receipt of Tenant’s request), reasonably
sufficient to enable Landlord to determine the financial responsibility of the
proposed assignee or subtenant. Landlord shall then have the following options,
to be exercised by notice (“Landlord’s Notice”) given to Tenant within thirty
(30) days after receipt of Tenant’s request for consent (or thirty (30) days
after receipt of additional financial and credit information requested by
Landlord, whichever is later):

(a) If Tenant has requested Landlord’s consent to an assignment of the Lease,
Landlord may require Tenant to surrender to Landlord the Premises and to accept
a termination of this Lease as of a date to be designated by Landlord in the
Landlord’s Notice, which date shall not be less than sixty (60) days nor more
than one hundred twenty (120) days following the date of Landlord’s Notice, and
this Lease shall expire as to the Premises on such date as if that date had been
originally fixed as the Termination Date; or

(b) Landlord shall consent to Tenant’s request, provided that no Event of
Default is in existence and further provided that the following further
conditions shall be fulfilled:

(i) The subletting or assignment shall be to a tenant whose occupancy will be in
keeping with the dignity and character of the then use and occupancy of the
Building and whose occupancy will not be more objectionable or more hazardous
than that of Tenant herein or impose any additional burden upon Landlord in the
operation of the Building;

(ii) Tenant shall not receive any money from the assignee or sublessee, whether
in the form of monthly rentals, key money, fixture fees or otherwise, in excess
of the Rent being paid to Landlord under this Lease. If any such money is paid
to Tenant, Tenant shall promptly pay over such amount to Landlord;

(iii) The proposed sublessee or assignee shall be a reputable party whose
financial net worth and financial responsibility is, considering the obligations
undertaken, reasonably satisfactory to Landlord and, in the event of an
assignment or if the proposed sublease is for all or substantially all of the
Premises, equal to or greater than that of Tenant; and

(iv) The subletting or assignment shall be expressly subject to all of the
obligations of Tenant under this Lease and the further condition that the Lease
and Premises shall not be assigned, encumbered, transferred, or subleased, in
whole or in part, or any part thereof suffered or permitted by the sublessee or
assignee to be used or occupied by others, without the prior written consent of
Landlord in each instance.

No consent by Landlord to an assignment of this Lease and no assignment made as
hereinafter permitted, shall be effective until (a) there shall have been
delivered to Landlord an agreement, in recordable form, executed by Tenant and
the proposed assignee, wherein and whereby such assignee assumes due performance
of the obligations on Tenant’s part to be performed under this Lease to the end
of the term hereof, and (b) the written consent to such assignment of the holder
of any fee or leasehold mortgage to which this Lease is then subject shall have
been obtained and delivered to Landlord if so required by the terms of such fee
or leasehold mortgage. Notwithstanding the assumption by such assignee of due
performance, Tenant shall continue to be fully responsible, jointly and
severally, for the due performance of Tenant’s obligations hereunder in the same
manner and to the same extent as if no such assignment had been made.

Any assignment, mortgage, pledge, sublease or hypothecation of this Lease, or of
the interest of Tenant hereunder without full compliance with any and all
requirements set forth in this Lease shall be a breach of this Lease and an
Event of Default.

 

21



--------------------------------------------------------------------------------

14.2 Effect of Landlord’s Consent. Any consent by Landlord to a sale,
assignment, sublease, mortgage, pledge, hypothecation, or transfer of this
Lease, shall apply only to the specific transaction thereby authorized and shall
not relieve Tenant or any assignee or subtenant from the requirement of
obtaining prior written consent of Landlord to any further sale, assignment,
sublease, mortgage, pledge, hypothecation, or transfer of this Lease.

With respect to any of the consents requested by Tenant under the provisions of
this Article 14, whether or not the Landlord shall have consented thereto,
Tenant shall pay to the Landlord all reasonable, out-of-pocket counsel fees and
other expenses incurred by the Landlord in connection therewith.

14.3 Tenant to Remain Liable. Tenant agrees and acknowledges that each entity
comprising the “Tenant” hereunder shall remain primarily liable under this Lease
in the event of any assignment or subletting hereunder.

14.4 No Assignment. Notwithstanding anything in this Article 14 or elsewhere in
this Lease to the contrary, the following events shall not require the consent
of Landlord: (i) a change in ownership of Tenant as a result of a merger,
consolidation, reorganization, or joint venture; (ii) the sale, exchange,
issuance or other transfer of Tenant’s stock on a national exchange or between
Tenant’s parent company, if any, and any subsidiary, affiliate, related entity,
or other entity that controls, is controlled by, or is under common control with
Tenant or to any entity resulting from merger or consolidation with Tenant;
(iii) the assignment of this Lease or sublease of all or any portion of the
Premises to Tenant’s parent entity, a wholly-owned subsidiary of Tenant or any
other related entity of Tenant (each, a “Tenant Affiliate”), or to any entity
which acquires Tenant through merger, consolidation or other corporate action,
or to any entity which purchases all or any portion of the assets of Tenant;
(iv) a collateral assignment of Tenant’s interest in this Lease to a lender as
security for any indebtedness of Tenant to the lender; or (v) the use or
occupancy of the Premises or any part thereof by any Tenant Affiliate(s).
Landlord shall not delay, alter, or impede any of the foregoing transactions or
combinations thereof.

ARTICLE 15

Transfer of Landlord’s Interest

15.1 Subordination, Non-Disturbance and Attornment. This Lease is subject and
subordinate to the lien of any ground or underlying lease and to any mortgage or
deed of trust, whether a fee or leasehold mortgage or deed of trust, and all
terms and provisions thereof, which may now or hereafter affect the Premises or
the Building and to all renewals, modifications, consolidations, replacements
and extensions thereof, and advances thereunder (each an “Encumbrance”);
provided, however, that the foregoing provision shall only be applicable with
respect to those mortgages or deeds of trust or ground or underlying leases for
which Tenant has been provided a subordination, non-Disturbance and attornment
agreement which is reasonably acceptable, in form and substance, to Tenant and
to such mortgagee, trustee, or ground or underlying lessor.

15.2 Financing Modifications. If, in connection with obtaining temporary,
construction or permanent financing for the Building or the Land, any lender
shall request reasonable modifications of this Lease as a condition to such
financing, Tenant agrees that Tenant shall not unreasonably withhold, delay or
defer the execution of an agreement of modification of this Lease, provided such
modifications are reasonably acceptable to Tenant and do not increase the
financial obligations of Tenant hereunder or materially or adversely affect the
leasehold interest hereby created or Tenant’s reasonable use and enjoyment of
the Premises.

15.3 Sale, Conveyance and Assignment. Subject only to Tenant’s rights under this
Lease, nothing in this Lease will restrict Landlord’s right to sell, convey,
assign or otherwise deal with the Building or Landlord’s interest under this
Lease. .A sale, conveyance or assignment of the portion of the Building
including the Premises will automatically release Landlord from liability under
this Lease from and after the effective date of the transfer, except for any
liability relating to the period prior to such effective date; Tenant will look
solely to Landlord’s transferee for performance of Landlord’s obligations
relating to the period after such effective date. This Lease will not be
affected by any such sale, conveyance or assignment, and Tenant will attorn to
Landlord’s transferee.

 

22



--------------------------------------------------------------------------------

ARTICLE 16

Entry to Premises

16.1 Entry to Premises by Landlord. Landlord acknowledges that Tenant is in the
business of developing and commercializing genetic research and Landlord agrees
to take all reasonable steps not to interfere with the rendering of such
services and in accordance with this Section 16.1. Landlord shall have the
right, upon twenty-four (24) hours prior written notice (except in the event of
an emergency, in which case no prior notice shall be required) to enter the
Premises at all reasonable times for the purpose of: (a) inspecting the same;
(b) making any repairs to the Premises and performing any work therein that may
be necessary by reason of (i) ongoing construction on adjacent floors, or
(ii) Tenant’s default under the terms of this Lease; (c) exhibiting the Premises
for the purpose of sale, ground lease, financing or mortgage; and (d) exhibiting
the Premises (during the final twelve (12) months of the Term) to prospective
tenants, but only if all such showings are accompanied by a representative of
Tenant if so requested by Tenant; provided; however, that all such entries and
repairs shall be: (i) completed promptly in a good workmanlike manner;
(ii) performed so as to cause the least practical interference to Tenant’s
business and Tenant’s use of the Premises, and (iii) subject, in all events, to
Tenant’s reasonable security precautions. If Landlord’s entry materially and
substantially interferes with the conduct of Tenant’s business and/or causes
damage to Tenant’s property (and the entry is not caused by Tenant’s negligence
or willful misconduct), then in such event Base Rent, Additional Rent and any
other sums due and payable under this Lease shall abate in proportion to the
extent of the interference and Landlord shall be liable for any damage to
Tenant’s property.

ARTICLE 17

Notices and Certificates

17.1 Notices and Certificates. Any notice, statement, certificate. request or
demand required or permitted to be given or delivered in this Tease shall be in
writing, sent by hand delivery to the address shown at the beginning of this
Lease, or sent by registered or certified mail, postage prepaid, return receipt
requested, or overnight express services, prepaid with proof of delivery,
addressed, as the case may be, to Landlord at the address shown at the beginning
of this Lease, and to Tenant at the address shown at the beginning of this
Lease, or to such other addresses as Landlord or Tenant shall designate in the
manner herein provided. Such notice, statement, certificate, request or demand
shall be deemed to have been given on the date mailed as aforesaid in any post
office or branch post office regularly maintained by the United States
Government, or in the case of overnight express services, on the date of pick-up
as verified by such service, except for notice of change of address or
revocation of a prior notice, which shall only be effective upon receipt.

17.2 Certificate. Within fifteen (15) days after request by the other party,
Landlord or Tenant, from time to time and without charge, shall deliver to the
requesting party or to a person, firm or corporation specified by the requesting
party, a duly executed and acknowledged instrument, certifying:

(a) that this Lease is unmodified and in full force and effect, or if there has
been any modification, that the Lease is in full force and effect, as modified,
and identifying the date of any such modification;

(b) whether such party knows or does not know, as the case may be, of any
default in the performance of the terms, covenants, and conditions of this
Lease, and specifying the nature of such defaults, if any;

(c) whether or not there are any then existing set-offs or defenses by either
party to the enforcement of the terms, covenants, and conditions of this Lease
and any modification thereof, and if so, specifying them;

(d) the date to which the Base Rent and Additional Rent have been paid; and

(e) information with regard to other lease terms or conditions as may be
requested by any existing or prospective lender or purchaser.

Any such instrument may be relied upon by any party which receives such
instrument.

 

23



--------------------------------------------------------------------------------

ARTICLE 18

Covenant Of Quiet Enjoyment

18.1 Quiet Enjoyment. Tenant, subject to the terms and provisions of this Lease,
on payment of the Rent and observing, keeping and performing all the terms and
provisions of this Lease on its part to be observed, kept and performed shall
lawfully, peaceably and quietly, within the context of an urban environment,
have, hold and enjoy the Premises during the term hereof on and after the
Commencement Date without hindrance or ejection by Landlord and any persons
lawfully claiming under Landlord, and Landlord warrants and forever agrees to
defend Tenant’s interest under this Lease against the claims of any and all
persons other than those claiming by, through, or under Landlord.

ARTICLE 19

Certain Rights Reserved to Landlord

19.1 Certain Rights Reserved to Landlord. Landlord reserves the following
rights:

(a) To establish associations or governing bodies for the Building;

(b) To name the Building and/or the Project and to change the name or street
address of the Building;

(c) To install and maintain a sign or signs on the exterior or interior of the
Building;

(d) During the last one hundred eighty (180) days of the Term, but only after
such time as Tenant shall have vacated the Premises and delivered possession of
same to Landlord, to decorate, remodel, repair, alter or otherwise prepare the
Premises for reoccupancy, provided that the Expiration Date shall be the date
that Landlord shall first enter into the Premises to decorate, remodel, repair,
alter or otherwise prepare the Premises for reoccupancy and after such date
Tenant shall no longer be obligated to pay rental for the Premises or be bound
by any other obligation under the Lease except for such obligations that
expressly survive the Expiration Date;

(e) To constantly have pass keys to the Premises;

(f) To install, maintain, use, repair and replace pipes, ducts, conduits, wires
and structural elements leading through the Premises in locations which will not
materially interfere with “tenant’s use of the Premises for an extended
duration;

(g) At any time in the event of an emergency, or otherwise at reasonable times,
to take any and all measures, including inspections, repairs, alterations,
additions and improvements to the Premises or to the Building, as may be
necessary or desirable for the safety, protection or preservation of the
Premises or the Building or the Landlord’s interests, or as may be necessary or
desirable in the operation or improvement of the Building or in order to comply
with all laws, orders and requirements of any governmental or other authority;
and

(h) To show the Building to prospective purchasers, lenders and tenants upon
reasonable notice to Tenant, and in such a manner that does not materially and
substantially interfere with the conduct of Tenant’s business.

ARTICLE 20

Miscellaneous Provisions

20.1 End of Term. At the end of the Term, Tenant will promptly quit and
surrender the Premises broom-clean, in good order and repair, ordinary wear and
tear and damage caused by casualty excepted. If Tenant is not then in default,
Tenant may remove from the Premises any trade fixtures, equipment and movable
furniture placed in the Premises by Tenant, whether or not such trade fixtures
or equipment are fastened to the Building; provided, however, that Tenant will
not remove any trade fixtures or equipment without Landlord’s prior written
consent or if the removal of such fixtures or equipment will result in impairing
the structural strength of the Building.

 

24



--------------------------------------------------------------------------------

Whether or not Tenant is in default, Tenant will remove any Alteration if
Landlord has so requested in accordance with Section 6.1. Tenant will fully
repair any damage occasioned by the removal of any trade fixtures, equipment,
furniture, or Alteration. All trade fixtures, equipment, furniture, inventory,
effects, and Alterations on the Premises after the end of the Term will be
deemed conclusively to have been abandoned and may, upon seventy-two (72) hours
prior notice to Tenant, be appropriated, sold, stored, destroyed or otherwise
disposed of by Landlord without notice to Tenant or any other person and without
obligation to account for them, and Tenant will pay Landlord for all expenses
incurred in connection with such property, including without limitation the cost
of repairing any damage to the Building or Premises caused by the removal of
such property. Tenant’s obligation to observe and perform this covenant will
survive the expiration or other termination of this Lease.

20.2 Late Charges; Interest. Tenant hereby acknowledges that late payment by
Tenant to Landlord of Base Rent, Additional Rent, or other sums due hereunder
will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges and late charges which
may be imposed upon Landlord by the terms of any mortgage or trust deed covering
the Building. Accordingly, if any installment of Base Rent, Additional Rent,
other Rent or any other sum due from Tenant shall not be received by Landlord
within five (5) days after such amount is due, then, without any notice, such
installment or sum shall bear interest retroactively from the date due until
paid at the lesser of the highest rate allowed by law or two percent (2%) per
month. In addition, Tenant shall pay to Landlord any reasonable, out-of-pocket
attorney’s fees, court costs and other expenses (including out-of-pocket costs,
fees and expenses incurred in connection with any litigation) incurred by
Landlord by reason of Tenant’s failure to pay such installment or sum or the
interest accrued thereon.

20.3 Brokers. Each of Tenant and Landlord warrants to the other that it has had
no dealings with any real estate broker or agents in connection with the
negotiation of this Lease except for the brokers identified in Sections 1.1(q)
and 1.1(r), above (collectively, the “Brokers”) whose commissions shall be paid
by Landlord pursuant to separate written agreement(s). In the event any claim is
made for brokerage commissions arising out of Tenant’s acts by any person or
entity other than Brokers, Tenant hereby agrees to indemnify and hold Landlord
harmless from and against any and all such damages and liabilities, including,
without limitation, court costs, reasonable attorneys’ fees and other expenses
of litigation, incurred by Landlord in connection with any such claim. In the
event any claim is made for brokerage commissions arising out of Landlord’s act
by any person or entity other than Brokers, Landlord hereby agrees to indemnify
and hold Tenant harmless from and against any and all such damages and
liabilities, including, without limitation, court costs, reasonable attorneys’
fees and other expenses of litigation, incurred by Tenant in connection with any
such claim.

20.4 Holdover. If Tenant shall hold over after the expiration of the Term or of
Tenant’s right of possession Tenant shall be deemed to be a tenant from
month-to-month, at a Base Rent, payable in advance, equal to one and one-half
(11/2) times the Base Rent payable during the final month of the Term, and
Tenant shall be bound by all of the other terms, covenants and agreements of
this Lease as the same may apply to a month-to-month tenancy, including, but not
limited to, the requirement to pay Additional Rent. Nothing contained herein
shall be construed to give Tenant the right to hold over at any time, and
Landlord may exercise any and all remedies at law or in equity to recover
possession of the Premises, as well as any damages incurred by Landlord, due to
Tenant’s failure to vacate the Premises and deliver possession to Landlord as
herein provided.

20.5 Limitation on Liability. In no event shall Landlord at any time be liable
to Tenant for any damages, costs, or expenses in excess of Landlord’s interest
in the Property. All judgments against Landlord shall be enforced only against
such interest and not against any other present or future asset of Landlord. In
no event shall Tenant make any claim against or seek to impose any personal
liability upon Landlord, any general or limited partner or member of Landlord,
or any principal of any firm, limited liability company or corporation that may
hereafter become the Landlord, or any agent or employee of any of them. Tenant
hereby waives any rights Tenant may now or hereafter have of recourse against
any such person or against any present or future asset of such person. Without
limiting the foregoing, the term “Landlord” as used throughout this Lease shall
be limited to mean and include only the owner or owners at the time in question
of the Premises and this Lease. Landlord or the grantor shall turn over to the
grantee all monies and security, if any, then held by Landlord or such grantor
on behalf of Tenant and shall assign to such grantee all right, title and
interest of Landlord or such grantor thereto, it being intended that the
covenants and agreements contained in this Lease on the part of Landlord to be
performed shall, subject as aforesaid, be binding on Landlord, its successors
and assigns.

 

25



--------------------------------------------------------------------------------

20.6 Force Majeure. The period of time during which Landlord or Tenant is
prevented or delayed in the performance of any of its obligations under this
Lease due to unavoidable delays caused by fire, catastrophe, strikes or labor
trouble, civil commotion, Acts of God or the public enemy, governmental
prohibitions or regulation or inability to obtain materials by reason thereof;
or other causes beyond Landlord’s or Tenant’s reasonable control, shall be added
to Landlord’s or Tenant’s time for performance thereof, and the affected party
shall have no liability by reason thereof, except that there shall be no such
excuse as to Tenant’s obligations to pay Rent or other sums due to Landlord
hereunder.

20.7 Effect of Captions. The captions or legends on this Lease are inserted only
for convenience of reference or identification of the particular articles and
sections. They are in no way intended to describe, interpret, define or limit
the scope, extent or intent of this Lease, or any article, section or provision
thereof.

20.8 Tenant Authorized to Do Business in Colorado. Tenant represents and
covenants that it is and throughout the Term of this Lease shall be authorized
to do business in the State of Colorado.

20.9 Authority. Tenant represents and warrants that Tenant’s entering into this
Lease has been duly authorized by all requisite action on the part of Tenant,
the signatory on behalf of Tenant has the authority to execute this Lease on
behalf of and bind Tenant, and this Lease is the valid and binding obligations
of Tenant, enforceable in accordance with its terms. Landlord represents and
warrants that Landlord’s entering into this Lease has been duly authorized by
all requisite action on the part of Landlord, the signatory on behalf of
Landlord has the authority to execute this Lease on behalf of and bind Landlord,
and this Lease is the valid and binding obligations of Landlord, enforceable in
accordance with its terms.

20.10 Execution in Counterparts. This Lease may be executed in one or more
counterparts, each one of which shall be deemed an original and all of which
shall constitute collectively but one agreement.

20.11 Recordation. Neither Landlord nor Tenant shall record this Lease.

20.12 Law Governing Effect and Gender. This Lease shall be construed in
accordance with the laws of the State of Colorado and shall be binding upon the
parties hereto and their respective legal representatives, successors and
assigns except as expressly provided otherwise. Use of the neuter gender shall
be deemed to include the masculine and feminine, as the sense requires. Any
reference to successors and assigns of Tenant is not intended to constitute a
consent to any assignment or sublease by Tenant but has reference only to those
instances in which Landlord may later give consent to a particular assignment or
sublease as required by the provisions of this Lease.

20.13 Amendments. This Lease shall not be amended except by a written instrument
duly executed on behalf of Landlord and Tenant.

20.14 Waiver. The waiver by Landlord or Tenant of any term, covenant or
condition herein contained shall not be effective unless in writing and signed
by the waiving party and any such waiver shall not be deemed to be a waiver of
such term, covenant or condition for any subsequent breach of the same or any
other term, covenant or condition herein contained. The subsequent acceptance of
Rent by Landlord shall not be deemed to be a waiver of any preceding default by
Tenant of any term, covenant or condition of this Lease, other than the failure
of Tenant to pay the particular Rent so accepted, regardless of Landlord’s
knowledge of such preceding default at the time of the acceptance of such Rent.

20.15 Complete Agreement. This Lease contains and embraces the entire agreement
between the parties hereto and it or any part of it may not be changed, altered,
modified, limited, terminated, or extended orally or by any agreement between
the parties unless such agreement be expressed in writing, signed and
acknowledged by the parties hereto, their legal representatives, successors or
assigns, except as may be expressly otherwise provided herein.

20.16 Inability to Perform; Covenants Independent. This Lease and the
obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so except as otherwise specifically provided in this Lease. It is the
intent of the parties that this Lease be

 

26



--------------------------------------------------------------------------------

construed as if the covenants herein between Landlord and Tenant are independent
and are not dependent and that Rent shall be payable without offset, reduction
or abatement for any cause except as otherwise specifically provided in this
Lease. In the event that Landlord shall be liable to Tenant for any sums or
other matters, either arising out of this Lease or otherwise, Tenant shall not
have the right to offset or deduct such liability of Landlord to Tenant against
or from the Rent due to Landlord or others pursuant to the terms of this Lease
except as otherwise specifically provided in this Lease.

20.17 Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, whenever possible, be cumulative with all other remedies at
law or in equity.

20.18 Attorneys’ Fees. In the event any action or proceeding is brought by
either party against the other under this Lease, the prevailing party, whether
by judgment or out of court settlement, shall be entitled to recover the fees of
its attorneys in such action or proceeding, including costs of appeal, if any,
plus court costs and other expenses of litigation.

20.19 No Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation hereof, shall not work a merger of this Lease, unless
Landlord otherwise elects, and shall either terminate any or all existing
subleases or concessions, or operate as an assignment thereof to Landlord,
whichever Landlord shall elect.

20.20 Invalidity of Particular Provisions. If any term or provision of this
Lease or the application thereof to any person or circumstances shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby and each term and provision of this Lease shall be valid and he enforced
to the fullest extent permitted by law.

20.21 Execution of Lease. The submission of this document for examination and
negotiation does not constitute an offer to lease, or a reservation of, or
option for, the Premises and this document becomes effective and binding only
upon the execution and delivery hereof by Landlord and by Tenant. All
negotiations, considerations, representations and understandings between
Landlord and Tenant are incorporated herein and may be modified or altered only
by agreement in writing between Landlord and Tenant.

20.22 Relationship of the Parties. Nothing contained herein shall be deemed or
construed by the parties hereto nor by any third party as creating the
relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of rent nor any other provision herein contained, nor any
acts or the parties hereto, shall be deemed to create any relationship between
the parties hereto other than Landlord and Tenant.

20.23 Disputes and Controversies. The parties hereby agree, unless otherwise
specifically set forth in the Lease or any amendment thereto, that all disputes
between the parties will be settled by virtue of negotiation and upon failure to
resolve such disputes by negotiation, that all claims or disputes, whether by
the Tenant or by the Landlord, shall be resolved by bringing an action in the
District Court of the City and County of Broomfield, Colorado, and that all
cases and in all disputes venue will be in the City and County of Broomfield,
Colorado. Such venue and dispute resolution shall not be changed except by
specific amendment to this Lease in writing signed by the parties. The parties
hereby agree that such venue and dispute resolution terms are reasonable for all
purposes of this Lease.

20.24 Memorandum of Lease. Tenant may, at Tenant’s sole cost and expense, record
a memorandum of this Lease in the local registry in which the Property is
located, in form and substance reasonably acceptable to Landlord and Tenant.

[The remainder of this page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have execute this Lease on the date first
above written:

 

LANDLORD:

   TENANT:

ARISTA PLACE, LLC,

a Colorado limited liability company

  

ARCA DISCOVERY, INC.,

a Delaware corporation

By:  

/s/ David P. Hostetler

   By:  

/s/ Patrick Wheeler

Name:   David P. Hostetler    Name:   Patrick Wheeler Title:   Manager    Title:
  VP Finance



--------------------------------------------------------------------------------

EXHIBIT A-1

SITE PLAN/BUILDING

[Omitted]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

PREMISES

[Omitted]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION

B. Legal; Lot 5, Filing 6, Broomfield Urban Transit Village.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

OPTION TO EXTEND TERM

Tenant shall have the right to extend the term of this Lease for two
(2) additional three (3) year periods (collectively, the “Extended Terms”, and
each, an “Extended Term”), on and subject to the terms of this Exhibit C.

First Extended Term. The first Extended Term, if exercised by Tenant, shall
commence upon the expiration of the primary 5-year term of this Lease and shall
expire on the date that is three (3) years after such date. Tenant must exercise
its right to extend the Term for the first Extended Term, if at all, by written
notice to Landlord given not later than the date that is one hundred eighty
(180) days prior to the expiration date of the primary 5-year term of this
Lease. All of the terms and conditions of the Lease shall remain in full force
and effect during the first Extended Term, except for the amount of Base Rent,
which shall be the Market Rate (as defined below).

Second Extended Term. The second Extended Term, if exercised by Tenant, shall
commence upon the expiration of the first Extended Term and shall expire on the
date that is three (3) years after such date. If the Tenant fails to exercise
the first Extended Term, the option to extend for the second Extended Term shall
be null and void. Tenant must exercise its right to extend the Term for the
second Extended Term, if at all, by written notice to Landlord given not later
than the date that is one hundred eighty (180) days prior to the expiration date
of the first Extended Term. All of the terms and conditions of the Lease shall
remain in full force and effect during the second Extended Term, except for the
amount of Base Rent, which shall be the Market Rate.

Definition of Market Rate. “Market Rate” shall mean the annual amount that a
willing tenant would pay and a willing landlord would accept, in an arm’s length
transaction, as consideration for office space comparable to the Premises
(taking into account such factors as quality, size, configurations, geographic
and physical location of the Premises) giving appropriate consideration to the
duration of the period (3 years) during which the rate will apply, and other
terns and provisions of this Lease that will be in effect with respect to and/or
during such period, minus any savings to Landlord on account of not having to
provide any tenant improvement allowance, perform any Landlord work or incur any
other expenses which are customary in connection with the leasing of comparable
space.

Landlord and Tenant will have thirty (30) days after Tenant exercises an
extension option within which to agree on the then Market Rate of the Premises
for such Extended Term. If they agree on the initial monthly Base Rent for such
Extended Term within thirty (30) days, they will amend the Lease by stating the
monthly Base Rent for such Extended Term. If they are unable to agree on the
monthly Base Rent within said thirty (30) day period, then Tenant shall have the
right to withdraw its exercise of the extension option by written notice thereof
to Landlord given within five (5) business days after the end of such thirty
(30) day period. In the event that Tenant does not so withdraw the exercise of
its option, then Fixed Monthly Rent will be then “Market Rate” of the Premises
as determined by the appraisers pursuant to this paragraph. Within seven
(7) days after the expiration of said thirty (30) day period, Landlord and
Tenant will each appoint a real estate appraiser with at least five (5) years’
full-time commercial appraisal experience in the area in which the Premises are
located to appraise the then Market Rate of the Premises. If either Landlord or
Tenant does not appoint an appraiser within ten (10) days after the other has
given notice of the name of its appraiser, and if such party does not give
notice to the other of its appraiser, then the party who has sent the notice of
its appraiser may send a second notice (“Final Request For Appraiser”), and if
the other party does not give notice of its appraiser within ten (10) days of
receipt of such Final Request For Appraiser, the single appraiser appointed will
be the sole appraiser and will set the then Market Rate value of the Premises
within thirty (30) days. If two (2) appraisers are appointed pursuant to this
paragraph, they will meet promptly and attempt to set the then Market Rate of
the Premises. If they arc unable to agree within thirty (30) days after the
second appraiser has been appointed, but their respective final determinations
of Market Rate rent are within five percent (5%) of each other, their final
determinations of Market Rate shall be averaged. If their respective final
determinations are not within five percent (5%) of each other, the two appraiser
shall attempt to select a third appraiser meeting the qualifications stated in
this paragraph within ten (10) days after the last day the two (2) appraisers
are given to set the then Market Rate of the Premises. If the two appraisers
cannot agree on a third appraiser, either party may petition the District Court
for the City and County of Broomfield, Colorado for appointment of such
appraiser. The third appraiser, however selected, must be a person who has not
previously acted in any capacity for either Landlord or Tenant. Within thirty
(30) days after the selection of the third appraiser, the third appraiser shall
be limited to selecting which of the two final determinations of Market Rate is
most close to the third appraiser’s determination of Market Rate.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “D”

WORKLETTER AGREEMENT

THIS WORKLETTER is dated February 8, 2008, by and between ARISTA PLACE, LLC, a
Colorado limited liability company (“Landlord”) and ARCA DISCOVERY, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S:

1. This Workletter is attached to and forms a part of that certain Office Lease
dated February 8, 2008 (“Lease”), pursuant to which Landlord has leased to
Tenant office space in that building known as 8001 Arista Place, Broomfield,
Colorado.

2. The parties have agreed to make certain improvements to the Premises, upon
the terms and conditions contained in the Lease and this Workletter. Landlord
shall perform the improvements set forth in Exhibit D-1 as Landlord’s base work,
and before any Tenant Improvements by Tenant.

3. Tenant Improvements. Landlord has granted to Tenant an allowance of up to
Forty Dollars and Forty-Five cents ($40.45) per rentable square foot of the
Premises, (the “Tenant Improvement Allowance”), for completion of wall to wall
Tenant Improvements by Tenant in accordance with the Space Plan (hereinafter
defined). Except as provided herein, the Tenant Improvement Allowance is
exclusively for Tenant Improvements in the Premises, including hard and soft
costs associated with the design, planning, permitting and construction of the
Tenant Improvements (including, without limitation, professional fees for
Tenant’s architect, engineer and project manager). In the event the Tenant
Improvement Allowance is not used on or before the first anniversary of the
Lease commencement date, Landlord shall retain such unused portion of the Tenant
Improvement Allowance, and Tenant shall have no further rights thereto or
hereunder. Upon Landlord’s written request, Tenant shall notify Landlord of the
allowance expenditures and outstanding allowance amount during the time that
Tenant Improvement construction is ongoing; provided, however, Tenant shall have
no obligation to provide such information to Landlord more than one (1) time per
month. Tenant is responsible for any and all Tenant Improvement costs, and shall
promptly pay such costs, in excess of the Tenant Improvement Allowance. Tenant
shall have the work depicted in the Tenant Space Plan and ensuing Construction
Drawings (the detailed plans and specifications required to facilitate
construction of the design reflected in Tenant Space Plan) (the “Tenant Work”)
constructed with, unless otherwise specified, Building standard materials and in
a good and workmanlike manner pursuant to the schedule provided for herein,
subject, however, to extensions equal to the delays suffered by Tenant and
caused by Landlord or by strike, lockouts, fire or other casualty loss, acts of
God, unavailability of materials, hostile or war like action, riot or other
causes beyond Tenant’s reasonable control. The Tenant Work, as modified from
time to time pursuant to the provisions of this Workletter, shall be known as
the “Tenant Improvements”. Subject to the foregoing limitations, the
Construction Drawings and any other architectural, engineering or project
management fees set forth below shall be paid for out of the Tenant Improvement
Allowance as part of the costs of the Tenant Improvements. Landlord shall pay
the Tenant Improvement Allowance to Tenant in three (3) installments upon
written notice from Tenant of the completion of work related to Tenant’s Work
with the supporting documentation for such work.

4. Tenant Space Plan. Landlord and Tenant agree that Tenant shall retain its own
architect (“Tenant’s Architect”), which Tenant’s Architect shall be reasonably
approved by Landlord, to prepare the space layout and improvement plan for the
Premises (the “Space Plan”), and Landlord shall provide Tenant a Space Plan
allowance of $.15 per square foot, which allowance shall be in addition to the
Tenant Improvement Allowance. So long as Tenant and Tenant’s project manager
shall approve the bids from Landlord’s designated mechanical, structural and
electrical engineers, Tenant shall utilize Landlord’s designated mechanical,
structural and electrical engineers to work with Tenant’s Architect in preparing
the Space Plan and the Construction Drawings (hereinafter defined). Once the
Space Plan has been completed by Tenant’s Architect, Tenant and Tenant’s project
manager shall provide the proposed Space Plan to Landlord for Landlord’s review
and approval. Landlord shall either approve the Space Plan or provide specific
written comments regarding items on the Space Plan which it does not approve,
within five (5) business days after receipt of the proposed Space Plan. If
Landlord does not approve the Space Plan, Tenant’s project manager shall cause
the revisions to the Space Plan to address Landlord’s disapproved items, and
re-submit the Space Plan to Landlord, in which case the foregoing procedure
shall be followed until such time that Landlord approves Tenant’s Space Plan. If
Landlord fails to give its approval or disapproval to the Space Plan within the
time frames provided, the Space Plan shall be deemed approved by Landlord.

 

D-1



--------------------------------------------------------------------------------

5. Construction Drawings. Based upon the approved Space Plan, Tenant’s project
manager has caused test fit (“Test Fit”) to be submitted to Landlord, and
Landlord shall either approve or provide specific written comments regarding
items in the Test Fit which it does not approve within the same time periods and
subject to the same provisions as set forth above with respect to the Space
Plan. If Tenant delays in providing Landlord the Space Plan or the Test Fit (or
any revisions thereto) beyond February 8, 2008, any delays in Tenant’s or
Landlord’s construction as a result thereof shall be deemed delays caused by
Tenant, and in such case, Landlord shall have a day for day extension to any
deadlines set forth herein, or in the Lease. If Landlord delays in approving or
commenting upon the Space Plan or the Test Fit (or any revisions thereto) beyond
the times set forth in this Workletter Agreement, and such delays actually
result in a postponement of the Commencement Date beyond the scheduled
Commencement Date, such delays shall be deemed delays caused by Landlord and
shall result in the penalties set forth in Section 2,5 of the Lease. All other
delays shall be deemed Tenant Delay (other than delays due to force majeure),
and in such case, Landlord shall have a day for day extension to any deadlines
set forth herein, or in the Lease.

6. Tenant Contractor. Landlord has agreed to March 19, 2008 as the scheduled
Commencement Date with the provision that Landlord’s contractor may after such
date enter the Premises for the purposes of completing minor work in the
bathrooms and outstanding punch-list items, and subject also to any change based
on revisions to the Space Plan that Tenant has not submitted to Landlord for
approval; provided, however, that Landlord’s contractor shall be allowed to
enter after such date and complete such work so long as: (i) such work is
performed and completed promptly in a good workmanlike manner; (ii) such entry
and work do not interfere with Tenant’s Work, and (iii) subject, in all events,
to Tenant’s reasonable security precautions and insurance requirements. If
Landlord’s entry and/or work interferes with the conduct of Tenant’s Work, then
such event shall constitute a Landlord delay and Tenant shall be entitled to a
day for day extension of the Rent Commencement Date.

a. The Premises will be punched by Landlord’s contractor, and any and all
subsequent damage to the Premises during Tenant’s Work that is caused by Tenant
or Tenant’s contractor shall be the responsibility of Tenant or its contractor,
and to the extent there is any delay in the completion of the core/shell caused
solely by Tenant’s contractor, such delay shall be a Tenant Delay.

b. Mechanical Systems (Simpson), Fire Sprinkler (Fire Systems West) and Fire
Alarm (Duro Electric/Bronco) core and shell subcontractors (collectively
referred to as “HVAC/fire/sprinkler Systems Work”) shall be used by Tenant’s
contractor so as not to interfere with warranty, tie-in, and testing of these
building systems prior to final inspection by the City of core/shell systems;
alternatively, should Tenant’s contractor elect not to utilize base building
subcontractors, Tenant’s contractor shall not tie-in the HVAC/fire/sprinkler
Systems Work until after final inspection by the City. Tenant shall coordinate
the HVAC/fire/sprinkler Systems Work in a manner as to meet Tenant’s timelines
and the deadlines set forth herein and to avoid Tenant Delay, but also so as not
to interfere with Landlord’s final inspections on any and all core/shell systems
or any of Landlord’s deadlines.

c. The Building elevator will not available for use by Tenant’s contractor until
the City has conducted its final inspection.

d. Tenant’s contractor for Tenant’s Work must satisfy all insurance requirements
of Landlord and Landlord’s contractor, and all such insurance shall name
Landlord and Landlord’s contractor as additional insureds.

e. Tenant’s contractor shall provide all general conditions items to complete
the work (i.e. Trash, Restroom Facilities, Security, etc.)

f. Landlord cannot insure the schedule or budget of the Tenant improvement work
and can only control the completion dates for the core/shell. All finishes by
Tenant’s contractor shall meet the standard for the tenant finish for a Class A
building in the Denver Metropolitan area.

 

D-2



--------------------------------------------------------------------------------

7. Upon written approval of the Tenant Cost Estimate by Tenant, Landlord, Tenant
and Tenant’s project manager shall be deemed to have given final approval to the
Construction Drawings, and the costs thereof, and Tenant shall be authorized to
proceed with Tenant Improvement construction.

8. Change Orders. If Tenant requests changes in the Tenant Work that delays
Tenant’s completion of the Tenant Improvements, then such delay shall constitute
a Tenant Delay.

9. Completion and Commencement of Rent. The term of the Lease shall commence as
set forth in the Lease.

10. Failure to Perform. If Tenant delivers to Landlord the Construction Drawings
and/or Tenant Cost Estimate and Landlord fails to accept or reject such Drawings
or Estimate (or revised Drawings and/or Estimate) as provided in Paragraphs #5
and #6 hereof within the period provided herein, Tenant may, in its sole
discretion, deem Landlord to have approved same, and proceed with construction.

11. Construction Administration. Tenant shall coordinate and administer all
activities of Tenant’s contractor(s) in the performance of Tenant’s Improvements
in accordance with the plans and specifications, and rules and regulations
herein. Landlord’s project manager shall attend weekly construction meetings
with Tenant’s Project Manager and contractors. Tenant agrees that it will not
contract with any contractor, laborer or material supplier to perform any
improvements in the Premises without providing Landlord with notice ten
(10) days prior to any improvements and requiring said contractor, laborer or
material supplier to execute an agreement acknowledging non-liability for
payment by Landlord in accordance with C.R.S. § 38-22-105.5, as amended from
time to time and to carry insurance in the form and limits requested by
Landlord.

12. Miscellaneous.

a. Except to the extent otherwise indicated herein, the initially capitalized
terms used in this Workletter Agreement shall have the meaning assigned to them
in the Lease.

b. The terms and provisions of this Tenant Workletter are intended to supplement
and are intended as an addendum to the Lease and are specifically subject to all
the terms and provisions of the Lease. In the event of conflict between the
terms of this Tenant Workletter and the Lease, then the provisions of the
Workletter shall govern.

c. Prior to the date the Premises are ready for occupancy Landlord’s contractor
and Tenant and Tenant’s project manager shall inspect the Premises and jointly
complete a “punch list” of incomplete or defective work, and thereafter Landlord
shall exercise due diligence to cause such punch list items to be completed
within thirty (30) days following the inspection date (except for any punch list
items which, despite due diligence, cannot be completed within said thirty
(30) day period). Punch list items which do riot prevent Tenant from occupying
the premises and generally conducting its business shall riot be deemed as a
Landlord delay with respect to the Commencement Date.

d. This Tenant Workletter may not be amended or modified other than by
supplemental written agreement executed by authorized representatives of the
parties hereto.

e. No waiver of any default of the Tenant hereunder shall be implied from any
omission by the Landlord to take any action on account of such default if such
default persists or be repeated, and no express waiver shall affect any default
other than the default specified in the express waiver, and that only for the
time and to the extent therein stated.

f. Landlord neither warrants nor guarantees the accuracy of any estimated Costs
or Tenant Cost Estimates.

g. Each of the parties undertakes and agrees to, upon written request, meet or
provide written response, as the case may be, within three (3) business days of
such written request, except as otherwise provided in this Workletter Agreement.
Any delay caused by either party’s failure to do so shall be deemed to be a
delay by such party.

 

D-3



--------------------------------------------------------------------------------

h. The terms and provisions of this Exhibit D, and the attached D-1 are intended
to supplement and are intended as an addendum to the Lease and are specifically
subject to all the terms and provisions of the Lease. in the event of conflict
between the terms of this Exhibit D (and D-1) and the Lease, then the provisions
of this Exhibit D (and D-1) shall govern.

 

LANDLORD:     TENANT:

ARISTA PLACE, LLC,

a Colorado limited liability company

   

ARCA DISCOVERY, INC.,

a Delaware corporation

By:  

/s/ David P. Hostetler

    By:  

/s/ Patrick Wheeler

Name:   David P. Hostetler     Name:   Patrick Wheeler Title:   Manager    
Title:   VP Finance

 

D-4



--------------------------------------------------------------------------------

EXHIBIT “D-I”

LANDLORD’S BASE BUILDING WORK

Landlord shall provide, at Landlord’s expense, the following improvements
(“Landlord’s Work”):

1. Shell: Landlord shall provide the structural frame of the building, roof
structures and membrane with a minimum R value to meet applicable codes of the
City and County of Broomfield, floor with a minimum of 50 lbs per SF live load
and a partition load of 20 lbs per SF (leveled and troweled smooth as approved
by Landlord’s General Contractor and ready for finishes by Tenant) and exterior
walls and glazing. Construct perimeter wall furring above and below window units
and perimeter columns complete with insulation (required by applicable codes)
and gypsum board. Furnish and install windowsill extensions (if applicable),
color and finish to be approved by Tenant. Interior columns to be framed with
gypsum board taped and sanded smooth. No ceilings by Landlord (space to be
exposed to structure above). Lightweight concrete slab on deck by Landlord,
ready receive ensuing finishes by Tenant.

2. Signage: Landlord shall review and approve all signage elements as detailed
in Tenant’s plans and specifications, which shall be based upon Landlord’s
design guidelines. Landlord shall furnish and install a building directory in
the main lobby; general identification/directional signage at toilet rooms and
exit stairwells; building standard Tenant signage at Premises entrance; exterior
signage for building identification to be negotiated between Tenant and
Landlord.

3. Lobbies, Elevators, Corridors, and Demising Walls: Building standard lobbies,
elevators, common corridors to be constructed and finished by Landlord to
Landlord’s specifications as part of core and shell construction. Common area
corridors (where applicable) shall have gypsum wall board to underside of
structure on common corridor and tenant side and paint/or wall covering on
common corridor side. Tenant’s general contractor shall have reasonable access
to the building for material delivery and handling. Landlord’s architect to
provide finish selection samples to Tenant at Tenant’s request for design
coordination efforts.

4. Water: Cold water supply line shall be available from a central distribution
point on the floor with the understanding that if Tenant requires, the Landlord
will allow Tenant to install, at Tenant’s sole cost, a domestic hot water heater
in a proposed location, as approved by Landlord. Tie-in and shut-off valve by
Tenant. Landlord shall furnish one (I) accessible Tenant rough-in wet column per
floor.

5. Sewer: Sanitary waste line shall be available for tie in by Tenant at a
reasonable central point in the ceiling space of the floor below. Tenant to
coordinate with Landlord for access into the ceiling space of the Tenant below
for access.

6. Fire Sprinkler System: Landlord will furnish and install in a standard grid
configuration a complete fire protection system per NFPA requirements for office
occupancy including heads turned up prior to any Tenant Improvement Work. Tenant
shall be responsible for all final distribution to comply with applicable codes.

7. Core Service Areas: Toilet rooms (fully ADA compliant within common area and
Tenant’s demised premises to include the furnishing and install of ceramic tile
on floor and wet walls, painted gypsum drywall or vinyl wall covering on
remaining walls; vanity with underhung porcelain lavatories and full width
mirrors; baked enamel toilet partitions; wall mounted tank type water closets
and wall hung urinals), telephone, electrical rooms, stairwells, janitor
closets, service entry and mechanical rooms are to be provided complete;

8. Security: Furnish and install control key card access for after hour access
at a minimum of two building entrances and one elevator with access to Tenant’s
space.

9. Life Safety: Furnish and install fire management system as required by code;
furnish and install one (1) tire extinguisher on each landing of each stair;
furnish and install code required exit and emergency lighting for all public
areas

 

D-1-1



--------------------------------------------------------------------------------

10. Electrical: Electrical service to be provided via a 400 amp 480 volt panel
on each floor to be shared by all tenants on a pro-rata basis with a minimum
guarantee to Tenant of 15 watts per RSF for HVAC loads, 2 watts per RSF for
lighting and 4.5 watts per RSF for office equipment loads and capacity for
convenience power (one circuit per 170 RSF). Connection by Tenant. Landlord
shall provide such temporary interior “stumble” lighting as reasonably necessary
to minimally illuminate the space as needed prior to tenant improvement work;
all other lighting shall be by Tenant. Furnish and install exterior site
lighting per City and County of Broomfield Standards.

11. HVAC: VVT Mechanical System, including RTU with DDC controls with VAV boxes
sized at 400 SF per ton. Furnish and install primary trunk ducts from air
handlers to vicinity of each zone serviced; Primary air duct readily accessible
on floor; provide exhaust systems for base building spaces as required. All
downstream distribution ductwork, diffusers, etc. by Tenant.

12. Telephone: Main telephone terminal board at location outside the premises
reasonably selected by Landlord for Tenant’s connection to telephone service. A
1” conduit for telephone service shall be stubbed into the Premises from the
building’s main telephone distribution point.

13. Course of Construction — Temporary Services: During the period of Tenant
Improvement work, Landlord shall provide for use by Tenant and its contractors
reasonable access to temporary services, including electrical service and water.

14. Course of Construction — Building Dry-In: Landlord shall provide the
Tenant’s Leased Premises in code compliant “dried in” conditions (roof, glazing,
gas, water, electrical as provided herein) as acceptable by the Tenant on or
before March 3, 2008 in order for building to accept and contain temporary heat
as needed in order to maintain standard construction sequence.

15. Fees: Landlord shall pay all water and sewer, tap fees and standard impact
fees for the core and shell building shell where applicable. Tenant shall be
responsible for all fees, permits, etc., for all Tenant Improvement work.

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT E

Rules and Regulations

[Omitted]

 

E-1